Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

May 9, 2020

among

EVENTBRITE, INC.,

the LENDERS party hereto,

and

FP CREDIT PARTNERS, L.P.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      28  

SECTION 1.03

  Accounting Terms; GAAP      28  

SECTION 1.04

  Certain Calculations and Tests      29  

ARTICLE II THE CREDITS

     30  

SECTION 2.01

  Term Commitments      30  

SECTION 2.02

  Procedure for Term Loan Borrowing      30  

SECTION 2.03

  [Reserved]      31  

SECTION 2.04

  [Reserved]      31  

SECTION 2.05

  Loans and Borrowings      31  

SECTION 2.06

  [Reserved]      31  

SECTION 2.07

  [Reserved]      31  

SECTION 2.08

  Funding of Borrowings      31  

SECTION 2.09

  [Reserved]      31  

SECTION 2.10

  Termination and Reduction of the Delayed Draw Term Commitments      31  

SECTION 2.11

  Register; Evidence of Debt; Disqualified Lender List      32  

SECTION 2.12

  Prepayment of Loans      32  

SECTION 2.13

  Fees      33  

SECTION 2.14

  Interest      35  

SECTION 2.15

  [Reserved]      35  

SECTION 2.16

  Increased Costs      35  

SECTION 2.17

  [Reserved]      36  

SECTION 2.18

  Taxes      36  

SECTION 2.19

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      40  

SECTION 2.20

  Mitigation Obligations; Replacement of Lenders      41  

SECTION 2.21

  Defaulting Lenders      42  

SECTION 2.22

  MIRE Event      42  

SECTION 2.23

  [Reserved]      42  

SECTION 2.24

  Extension Amendments      42  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     44  

SECTION 3.01

  Organization; Powers      44  

SECTION 3.02

  Authorization; Enforceability      44  

SECTION 3.03

  Governmental Approvals; No Conflicts      44  

SECTION 3.04

  Financial Condition; No Material Adverse Change      45  

SECTION 3.05

  Properties      45  

SECTION 3.06

  Litigation and Environmental Matters      46  

SECTION 3.07

  Compliance with Laws and Contractual Obligations      46  

SECTION 3.08

  Investment Company Act Status      46  

SECTION 3.09

  Taxes      46  

SECTION 3.10

  ERISA      46  

SECTION 3.11

  Disclosure; Accuracy of Information      46  

SECTION 3.12

  Margin Regulations      47  

SECTION 3.13

  [Reserved]      47  



--------------------------------------------------------------------------------

SECTION 3.14

  No Default      47  

SECTION 3.15

  Subsidiaries      47  

SECTION 3.16

  Security Documents      47  

SECTION 3.17

  Anti-Corruption Laws and Sanctions; USA PATRIOT Act      47  

SECTION 3.18

  Solvency      48  

SECTION 3.19

  EEA Financial Institution      48  

ARTICLE IV CONDITIONS

     48  

SECTION 4.01

  Conditions to Effective Date      48  

SECTION 4.02

  Conditions to Extension of Initial Term Loans      50  

SECTION 4.03

  Conditions to Each Extension of Delayed Draw Term Loans      50  

ARTICLE V AFFIRMATIVE COVENANTS

     51  

SECTION 5.01

  Financial Statements and Other Information      51  

SECTION 5.02

  Notices of Material Events      52  

SECTION 5.03

  Existence; Conduct of Business      53  

SECTION 5.04

  Payment of Taxes and Other Obligations      53  

SECTION 5.05

  Maintenance of Properties      53  

SECTION 5.06

  Maintenance of Insurance      53  

SECTION 5.07

  Books and Records      54  

SECTION 5.08

  Inspection Rights      54  

SECTION 5.09

  Compliance with Laws and Contractual Obligations      54  

SECTION 5.10

  Use of Proceeds      54  

SECTION 5.11

  Additional Subsidiary Guarantors; Real Property; Further Assurances      54  

SECTION 5.12

  Post-Closing Obligations      58  

ARTICLE VI NEGATIVE COVENANTS

     58  

SECTION 6.01

  Indebtedness      58  

SECTION 6.02

  Liens      61  

SECTION 6.03

  Mergers, Consolidations, Etc.      63  

SECTION 6.04

  Dispositions      63  

SECTION 6.05

  Lines of Business      65  

SECTION 6.06

  Investments and Acquisitions      65  

SECTION 6.07

  Restricted Payments      67  

SECTION 6.08

  Transactions with Affiliates      68  

SECTION 6.09

  Restrictive Agreements      69  

SECTION 6.10

  Optional Payments and Modifications of Subordinated Debt      70  

SECTION 6.11

  Financial Covenants      71  

SECTION 6.12

  Sale-Leasebacks      72  

SECTION 6.13

  Changes in Fiscal Periods      72  

SECTION 6.14

  Amendments to Organizational Documents      72  

SECTION 6.15

  Use of Proceeds      72  

ARTICLE VII EVENTS OF DEFAULT

     72  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     75  

SECTION 8.01

  Authorization and Action      75  

SECTION 8.02

  Administrative Agent’s Reliance, Indemnification, Etc.      77  

SECTION 8.03

  Posting of Communications      78  

SECTION 8.04

  The Administrative Agent Individually      79  



--------------------------------------------------------------------------------

SECTION 8.05

  Successor Administrative Agent      79  

SECTION 8.06

  Acknowledgements of Lenders      80  

SECTION 8.07

  Collateral Matters      81  

SECTION 8.08

  Credit Bidding      81  

SECTION 8.09

  Certain ERISA Matters      82  

ARTICLE IX MISCELLANEOUS

     83  

SECTION 9.01

  Notices      83  

SECTION 9.02

  Waivers; Amendments      83  

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      85  

SECTION 9.04

  Successors and Assigns; Participations      86  

SECTION 9.05

  Survival      91  

SECTION 9.06

  Counterparts; Integration; Effectiveness      91  

SECTION 9.07

  Severability      91  

SECTION 9.08

  Right of Setoff      91  

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      92  

SECTION 9.10

  WAIVER OF JURY TRIAL      92  

SECTION 9.11

  Headings      93  

SECTION 9.12

  Confidentiality      93  

SECTION 9.13

  USA PATRIOT Act      95  

SECTION 9.14

  Collateral Matters; Release of Guarantees and Liens      95  

SECTION 9.15

  No Advisory or Fiduciary Responsibility      96  

SECTION 9.16

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      97  



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    –      Commitments SCHEDULE 1.01(b)    –      Mortgaged
Properties SCHEDULE 1.01(c)    –      Permitted Holders SCHEDULE 3.06(a)    –
     Litigation SCHEDULE 3.06(b)    –      Environmental Matters SCHEDULE 3.15
   –      Subsidiaries SCHEDULE 5.12    –      Post-Closing Obligations SCHEDULE
6.01    –      Existing Indebtedness SCHEDULE 6.02    –      Existing Liens
SCHEDULE 6.06    –      Existing Investments SCHEDULE 6.09    –      Restrictive
Agreements SCHEDULE 9.01    –      Addresses for Notices

 

EXHIBIT A    Form of Assignment and Assumption EXHIBIT B    Form of Borrowing
Request EXHIBIT C    [Reserved] EXHIBIT D    Form of Term Loan Note EXHIBIT E   
Form of Subsidiary Joinder Agreement EXHIBIT F    Form of U.S. Tax Compliance
Certificate EXHIBIT G    Form of Solvency Certificate EXHIBIT H    Form of
Guaranty Agreement EXHIBIT I    Form of Security Agreement

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 9, 2020 (this “Agreement”), among EVENTBRITE,
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto, and FP
CREDIT PARTNERS, L.P., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (a) Initial Term Loans (as hereinafter defined) on the Initial Funding Date
(as hereinafter defined) in an aggregate principal amount not to exceed
$125.0 million and (b) Delayed Draw Term Loans (as hereinafter defined) at any
time during the Delayed Draw Term Availability Period (as hereinafter defined)
in an aggregate principal amount not to exceed the aggregate amount of Aggregate
Delayed Draw Term Commitment; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquisition” means the acquisition by the Borrower or any other Loan Party, in
one transaction or a series of related transactions, of (a) Capital Stock of any
other Person if, after giving effect thereto, (i) more than 50% of the Capital
Stock of such other Person is owned by the Borrower or any other Subsidiary and
(ii) such other Person is consolidated with the Borrower in accordance with
GAAP, (b) all or substantially all of the assets of any other Person or
(c) assets constituting one or more business units of any other Person.

“Administrative Agent” means FP Credit Partners, L.P., in its capacity as
administrative agent for the Lenders hereunder, and each of its successors and
assigns as permitted under this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Delayed Draw Term Commitment” shall mean (a) prior to September 30,
2021, $100,000,000 as such amount may be reduced by the Borrower in accordance
with this Agreement; provided, however, that if any Convertible Indebtedness is
incurred pursuant to Section 6.01(f), the Aggregate Delayed Draw Term Commitment
shall be reduced to an amount equal to (x) $325,000,000 minus (y) the sum of
(i) the aggregate principal amount of Initial Term Loans outstanding at such
time and (ii) the aggregate principal amount of such Convertible Indebtedness
outstanding at such time and (b) thereafter, $0.



--------------------------------------------------------------------------------

“Aggregate Term Commitment” shall mean (a) the combined Initial Term Commitment
and Delayed Draw Term Commitment, in each case, of the Lenders on the Effective
Date and (b) after the Initial Funding Date, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Initial Term Loans plus (ii) the
aggregate then unpaid principal amount of such Lender’s Delayed Draw Term Loans,
if any, plus (iii) the aggregate then unutilized Delayed Draw Term Commitments,
if any, of the Lenders, in each case, as such amount may be further decreased
from time to time pursuant to, and in accordance with the terms of, this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Prepayment Premium” has the meaning set forth in Section 2.13(b).

“Applicable Withholding Agent” has the meaning set forth in Section 2.18(a).

“Approved Electronic Platform” has the meaning set forth in Section 8.03.

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property permitted by Sections 6.04(m) and 6.04(q).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means the amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, on any date,

(a) $5,000,000, plus

(b) an amount (which amount shall not be less than zero) equal to 50% of the
cumulative Consolidated Operating Income of the Borrower and its Subsidiaries
for all fiscal quarters of the Borrower from the first day of the fiscal quarter
of the Borrower during which the Effective Date occurs to the end of the
Borrower’s most recently ended fiscal quarter prior to such date, plus

(c) the aggregate amount of capital contributions to the capital of the Borrower
from a Person other than a Loan Party or any of its Subsidiaries made in cash or
Cash Equivalents or other property (based on the fair market value (as
reasonably determined by the Borrower) of such other property) after the
Effective Date (but excluding any amounts used to make Investments pursuant to
Section 6.06(r)), plus

 

2



--------------------------------------------------------------------------------

(d) the cumulative amount of net proceeds received by the Borrower or any
Subsidiary after the Effective Date and on or prior to such date from (i) the
sale of Capital Stock (other than Disqualified Stock) of the Borrower (but, for
the avoidance of doubt, excluding any proceeds used for Investments pursuant to
Section 6.06(r)), (ii) the incurrence of Indebtedness by the Borrower or any
Subsidiary after the Effective Date owed to a Person that is not a Loan Party or
a Subsidiary or an Affiliate of a Loan Party that is converted into Capital
Stock (other than Disqualified Stock) of the Borrower and (iii) the Disposition
to any Person (other than the Borrower or a Subsidiary) of or other return of
capital with respect to any Investment made pursuant to Section 6.06(m) or
profit with respect to any Investment made pursuant to Section 6.06(s); minus

(e) the aggregate amount of the Available Amount used after the Effective Date
and prior to such date to make any (i) Investments pursuant to Section 6.06(m),
(ii) Restricted Payments pursuant to Section 6.07(g) or (iii) Restricted Debt
Payments pursuant to Section 6.10(a)(iv).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Eventbrite, Inc., a Delaware corporation.

“Borrower Obligations” means all of the Obligations of the Borrower.

“Borrowing” means a borrowing of Loans pursuant to Section 2.01.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) or in respect of software development costs during such
period computed in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Effective Date,
and the amount of such obligations as of any date shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the Effective
Date that would appear on a balance sheet of such Person prepared in accordance
with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
Notwithstanding the foregoing, Convertible Indebtedness shall not constitute
Capital Stock.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

4



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automated clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft and cash management services afforded to the
Borrower or any Subsidiary by any such financial institution or affiliate
thereof and (d) Banking Services.

“Cash Operating Expenses” means, for any period, an amount equal to, without
duplication, (a) the sum of (i) operating expenses and (ii) capitalized software
and research and development costs, minus (b) the sum of (i) stock-based
compensation solely to the extent not included in the calculation of cost of net
revenues, (ii) depreciation and amortization solely to the extent not included
in the calculation of cost of net revenues, (iii) restructuring and
reorganization costs not to exceed $2,000,000 in any fiscal quarter,
(iv) integration costs, (v) expenses related to the portion of any sales
proceeds advanced to a Creator prior to the completion or fulfillment of the
underlying sales obligations that are in excess of $2,000,000 in any fiscal
quarter (it being understood that only such excess amount shall be included in
this clause (v)) and (vi) other one-time charges.

“Cash Pay Interest” has the meaning set forth in Section 2.14(a).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (other than the Permitted Holders) (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Effective Date), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower; or (b) the occupation at any time of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were not (i) directors of the Borrower on the Effective Date, (ii) nominated
or appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as amended, or any rules, regulations, interpretations, guidelines or
directives promulgated thereunder or issued in connection therewith and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans or Loans made
pursuant to Extended Term Loans (it being understood that Initial Term Loans and
Delayed Draw Term Loans shall constitute a Loan or Borrowing of the same Class)
and (b) any Commitment, refers to whether such Commitment is an Initial Term
Commitment, a Delayed Draw Term Commitment or any commitment to provide Extended
Term Loans pursuant to any Extension Amendment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning set forth in the Security Agreement and all of the
“Collateral” as defined in any Security Document and any other asset pledge
pursuant to any Security Document.

“Commitment” means, as to any Lender, (a) the Initial Term Commitment and the
Delayed Draw Term Commitment of such Lender, and (b) the commitment of such
Lender to provide Extended Term Loans, if any, pursuant to any Extension
Amendment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person (which, for purposes of this definition, shall be
deemed to exclude any natural person and any Governmental Authority) which is
engaged in similar business operations as the Borrower and its Subsidiaries.

“Competitor Holding Company” means a direct or indirect holding company of a
Competitor.

“Consolidated Adjusted EBITDA” means, for any period, an amount equal to (a) the
sum of (i) gross profit, (ii) depreciation and amortization solely to the extent
included in the calculation of cost of net revenues and (iii) stock-based
compensation solely to the extent included in the calculation of cost of net
revenues minus (b) Cash Operating Expenses. For the purposes of calculating
Consolidated Adjusted EBITDA for any Reference Period, (x) if at any time during
such Reference Period the Borrower or any Subsidiary shall have made any Asset
Sale, the Consolidated Adjusted EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated Adjusted EBITDA (if positive)
attributable to the property that is the subject of such Asset Sale for such
Reference Period or increased by an amount equal to the Consolidated Adjusted
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made an
Acquisition, Consolidated Adjusted EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis.

“Consolidated Operating Income” means, for any period, the consolidated
operating income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (b) the undistributed earnings of any Subsidiary of the Borrower (other than
a Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary; provided that, for the
avoidance of doubt, consolidated interest expense and consolidated tax expense
shall be excluded.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Indebtedness of the Borrower permitted to be
incurred under the terms of this Agreement that is either convertible or
exchangeable into Capital Stock of the Borrower (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
Capital Stock).

“Creators” means creators or organizers of events that have sold or otherwise
distributed tickets or other information for such events using the Borrower or
any of its Subsidiaries’ event ticketing and management platform.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) [reserved] or (iii) pay over to any Loan Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Loan Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Loan Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Loan Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of (A) a Bankruptcy Event
or (B) a Bail-In Action.

“Deferred Upfront Fee” has the meaning set forth in Section 2.13(a).

“Delayed Draw Term Availability Period” means the period commencing on
December 31, 2020 and ending on the earlier of (a) September 30, 2021 and
(b) the date on which the Borrower is no longer permitted to request Delayed
Draw Term Loans pursuant to the terms of this Agreement.

“Delayed Draw Term Commitment” as to any Lender, the obligation of such Lender,
if any, to make Delayed Draw Term Loans to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Delayed Draw Term
Commitment” opposite such Lender’s name on Schedule 1.01(a). On the Effective
Date, the aggregate amount of the Delayed Draw Term Commitments is

 

7



--------------------------------------------------------------------------------

$100,000,000; provided, however, that if any Convertible Indebtedness is
incurred pursuant to Section 6.01(f), the aggregate amount of the Delayed Draw
Term Commitment shall be reduced to an amount equal to (and the Delayed Draw
Term Commitment of each such Lender shall be correspondingly reduced on a pro
rata basis) (x) $325,000,000 minus (y) the sum of (i) the aggregate principal
amount of Initial Term Loans outstanding at such time and (ii) the aggregate
principal amount of such Convertible Indebtedness outstanding at such time.

“Delayed Draw Term Funding Date” means the date on which the conditions
specified in Sections 4.03 and 4.04 are satisfied (or waived in accordance with
Section 9.02).

“Delayed Draw Term Lender” means each Lender that has a Delayed Draw Term
Commitment or holds a Delayed Draw Term Loan.

“Delayed Draw Term Loan” has the meaning set forth in Section 2.01

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration” pursuant to a certificate
of a Responsible Officer of the Borrower minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06(a) and the environmental matters disclosed in Schedule 3.06(b).

“Disposition” or “Dispose” means, with respect to any property or right, any
sale, lease, sale and leaseback, license, assignment, conveyance, transfer or
other disposition thereof (including by operation or as a result of an LLC
Division) (excluding the sale by the Borrower of its own Capital Stock) but
excluding licenses and leases entered into in the ordinary course of business or
customarily entered into by companies in the same or similar line of business.

“Disqualified Lender” means (a) any Competitor or Competitor Holding Company and
any Affiliate of any Competitor or Competitor Holding Company, in each case that
is specified to the Administrative Agent by the Borrower in writing by name on
the Effective Date (the list of such Persons, the “Disqualified Lenders List”),
(b) any additional Competitor or Competitor Holding Company and any additional
Affiliate of any Competitor or Competitor Holding Company, in each case that has
been specified by the Borrower in writing to the Administrative Agent after the
Effective Date, and (c) any Affiliate of any Person described in the foregoing
clauses (a) or (b) that is clearly identifiable solely on the basis of the
similarity of its name as an Affiliate of such Person(s); provided that
notwithstanding anything herein to the contrary, (i) any person that is a Lender
and subsequently becomes a Disqualified Lender will be deemed to not be a
Disqualified Lender hereunder, (ii) “Disqualified Lender” shall exclude any
Person identified by the Borrower as no longer being a “Disqualified Lender” by
written notice to the Administrative Agent, and (iii) in no event shall the
designation of any Person as a Disqualified Lender pursuant to the foregoing
clause (b) apply (x) to disqualify any Person until three (3) Business Days
after such Person shall have been identified in writing to the Administrative
Agent via electronic mail submitted to ***** (or to such other address as the
Administrative Agent may designate to the Borrower from time to time) (the
“Designation Effective Date”), or (y) retroactively to disqualify any Person
that, prior to the Designation Effective Date, has (1) acquired an assignment or
participation interest under this Agreement or (2) entered into a trade to
acquire an assignment or participation interest under this Agreement.

 

8



--------------------------------------------------------------------------------

“Disqualified Lenders List” has the meaning set forth in clause (a) of the
definition of “Disqualified Lender”, as the same may be supplemented from time
to time pursuant to clause (b) of the definition of “Disqualified Lender”

“Disqualified Stock” means with respect to any Person, Capital Stock of such
Person which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the Latest
Maturity Date (as determined as of the date of issuance of such Capital Stock);
provided that if such Capital Stock is issued to any plan for the benefit of
employees of any Loan Party or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by any Loan Party in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the protection of the environment, (ii) preservation or reclamation of
natural resources, (iii) the management, release or threatened release of any
hazardous or toxic material or (iv) health and safety matters (as relating to
exposure to any hazardous or toxic material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon the Borrower or any ERISA Affiliate
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash” means, as of any date, an amount equal to (a) cash and cash
equivalents (provided that not less than 75% of such cash and cash equivalents
are held in one or more deposit accounts subject to a control agreement in favor
of the Administrative Agent entered into in accordance with the Security
Agreement), minus (b) accounts payable, creators minus (c) funds payable plus
(d) funds receivable, in each case, as reflected on the consolidated balance
sheet of the Borrower as of such date prepared in accordance with GAAP.

“Excess Cash Flow” means, for any fiscal year, an amount (if any, but which
amount shall not be less than zero) equal to:

(a) the sum, without duplication, of:

(i) Consolidated Operating Income for such fiscal year, adjusted to exclude any
gains or losses attributable to the prepayment events described in Sections
2.12(c)(i) and (ii);

(ii) depreciation, depletion, amortization and other non-cash charges, expenses
or losses deducted in determining such consolidated operating income or loss for
such fiscal year; and

 

10



--------------------------------------------------------------------------------

(iii) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of any acquisition or disposition or the
reclassification of items from short-term to long-term or vice-versa);

minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash gains, credits or benefits included in arriving
at such Consolidated Operating Income for such fiscal year;

(ii) the sum of (x) the amount, if any, by which Net Working Capital increased
during such fiscal year (except as a result of the reclassification of items
from long-term to short-term or vice-versa) and (y) the net amount, if any, by
which the consolidated deferred revenues of the Borrower and its consolidated
Subsidiaries decreased during such fiscal year;

(iii) the sum of, in each case except to the extent financed with Excluded
Sources, (A) the aggregate amount of long-term liabilities (other than
Indebtedness) paid in cash by the Borrower and its consolidated Subsidiaries
during such fiscal year, (B) the aggregate amount of Capital Expenditures
(including capitalized software expenses) by the Borrower and its consolidated
Subsidiaries made in cash for such fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations), (C) the aggregate
amount of cash consideration paid during such fiscal year by the Borrower and
its consolidated Subsidiaries to make Acquisitions or acquisitions of
intellectual property permitted hereunder, (D) the aggregate amount of
Investments made in or to Persons that are not Affiliates of the Borrower
pursuant to Section 6.06(s), (E) the aggregate amount of Restricted Payments
made pursuant to Sections 6.07(b), (c) and (d), and (F) payments in cash made by
the Borrower and its consolidated Subsidiaries with respect to any noncash
charges added back pursuant to clause (a)(ii) above in computing Excess Cash
Flow for any prior fiscal year;

(iv) the aggregate principal amount of long-term Indebtedness repaid or prepaid
in cash by the Borrower and its consolidated Subsidiaries during such fiscal
year (together with any related premium, make-whole or penalty payments paid in
cash), excluding (x) revolving extensions of credit (except to the extent that
any repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in related commitments), (y) optional prepayments of Term Loans
pursuant to Section 2.12(a) and (z) repayments or prepayments of long-term
Indebtedness to the extent financed from Excluded Sources;

(v) payments and other contributions to employee pension benefit, retirement or
similar plans, in each case paid in cash during such period;

(vi) without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or any planned cash
expenditures (the “Planned Expenditures”), in each case, relating to
Acquisitions, Investments permitted pursuant to Section 6.06(s), Capital
Expenditures (including capitalized software expenses) or acquisitions of
intellectual property to be, or expected to be, consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)); provided that to the extent
the aggregate amount of cash actually utilized to finance such Acquisitions,
Investments permitted pursuant to Section 6.06(s), Capital Expenditures
(including capitalized software expenses) or acquisitions of intellectual
property during such following period of four consecutive fiscal quarters is
less than the Contract Consideration and the Planned Expenditures, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow at the end
of such period of four consecutive fiscal quarters;

 

11



--------------------------------------------------------------------------------

(vii) cash expenditures in respect of Swap Agreements during such fiscal year;

(viii) the amount of interest expense paid in cash (without duplication) in such
period; and

(ix) the amount of Taxes (including penalties and interest) paid in cash
(without duplication) or tax reserves set aside or payable with respect to such
period in such period.

“Excess Cash Flow Period” means each full fiscal year of the Borrower
(commencing with the fiscal year ending on December 31, 2020).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Hedging Obligation” means with respect to any Subsidiary Guarantor,
any Hedging Obligation, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Hedging Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of long-term
Indebtedness (other than revolving Indebtedness) or Capital Lease Obligations,
(b) the Net Cash Proceeds of any Disposition of assets made in reliance on
Section 6.04(m) and (c) proceeds of any issuance or sale of Equity Interests in
the Borrower or any capital contributions to the Borrower.

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each Foreign
Subsidiary, (c) each Foreign Subsidiary Holding Company, (d) each direct or
indirect Subsidiary of any Foreign Subsidiary or any Foreign Subsidiary Holding
Company, (e) each Subsidiary to the extent that such Subsidiary is prohibited by
any applicable law from guaranteeing the Guaranteed Obligations, (f) each
Subsidiary if, and for so long as, the guarantee of the Guaranteed Obligations
by such Subsidiary would require the consent, approval, license or authorization
of a Governmental Authority or under any binding Contractual Obligation with any
Person other than the Borrower or any Subsidiary existing on the Effective Date
(or, if later, the date such Subsidiary is acquired (so long as such Contractual
Obligation is not incurred in contemplation of such acquisition), except to the
extent such consent, approval, license or authorization has actually been
obtained, (g) [reserved], and (h) each Subsidiary with respect to which, as
reasonably determined by the Borrower and the Administrative Agent, the cost of
providing a guarantee of the Guaranteed Obligations is excessive in view of the
benefits to be obtained by the Guaranteed Parties in each case of this
definition; provided that any such Subsidiary shall cease to be an Excluded
Subsidiary at such time as (i) the foregoing clauses (a) through (h) cease to
apply or (ii) the Borrower causes such Subsidiary to become a Subsidiary
Guarantor.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any United States federal
withholding Tax that is imposed on amounts payable to such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party to this
Agreement (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), or (ii) such Lender designates a new lending office, except in
each case to the extent that such Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.18(a), (c) Taxes attributable to the recipients failure to
comply with Section 2.18(e), and (d) any withholding Taxes imposed under FATCA.

“Extended Term Loans” has the meaning set forth in Section 2.24(a)(ii).

“Extension” has the meaning set forth in Section 2.24(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.24), each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24 and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender that
has accepted the applicable Extension Offer pursuant hereto and in accordance
with Section 2.24.

“Extension Offer” has the meaning set forth in Section 2.24(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation,
guidance notes, practices or official agreement implementing an official
government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

13



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the Capital Stock (or Capital Stock and
Indebtedness) of one or more CFCs or other Foreign Subsidiary Holding Companies.

“FP Stock Purchase” means consummation of the Closing and the execution and
delivery of the Ancillary Agreements (each defined term used in this definition,
as defined in the FP Stock Purchase Agreement).

“FP Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated
of the Effective Date, by and between the Borrower and FP EB Aggregator, L.P.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bankers’ acceptance or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term Guarantee shall not
include (i) endorsements for collection or deposit in the ordinary course of
business, (ii) performance guarantees in the ordinary course of business or
(iii) any liability of the Borrower or its Subsidiaries as a general partner of
a partnership (other than a wholly-owned Subsidiary of the Borrower) in respect
of the Indebtedness of such partnership.

“Guaranteed Parties” means, collectively, the Lenders, the Administrative Agent,
any other holder from time to time of any Guaranteed Obligations and, in each
case, their respective successors and permitted assigns.

“Guaranteed Obligations” has the meaning set forth in the Guaranty Agreement.

“Guaranty” means the Guarantee of the Guaranteed Obligations pursuant to the
Guaranty Agreement.

“Guaranty Agreement” means the Guaranty Agreement among the Borrower and the
Subsidiary Guarantors and the Administrative Agent in the form of Exhibit H.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

14



--------------------------------------------------------------------------------

“Hedging Agreement” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), and any other agreements or arrangements
designed to manage interest rates or interest rate risk and other agreements or
arrangements designed to protect against fluctuations in currency exchange
rates, whether or not any such agreement, arrangement or transaction is governed
by or subject to any master agreement (regardless of whether such agreement or
instrument is classified as a “derivative” pursuant to FASB ASC Topic No. 815
and required to be marked-to-market).

“Hedging Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any Hedging Agreement.

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financials have been delivered, have gross assets with a value in excess of 5.0%
of the consolidated total assets of the Borrower and its Subsidiaries, on a
consolidated basis, or revenues representing in excess of 5.0% of the total
revenues of the Borrower and its Subsidiaries, on a consolidated basis, for the
four fiscal quarters ended as of such date and (b) taken together with all
Immaterial Subsidiaries as of the last day of the fiscal quarter of the Borrower
most recently ended for which financials have been delivered, did not have gross
assets with a value in excess of 10.0% of consolidated total assets of the
Borrower and its Subsidiaries, on a consolidated basis, or revenues representing
in excess of 10.0% of total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the four fiscal quarters ended as of such date; provided
that (x) such Subsidiary is not obligated on any Indebtedness for borrowed money
and (y) the Capital Stock in such Subsidiary is pledged as Collateral. Each
Immaterial Subsidiary shall be set forth in Schedule 3.15, and the Borrower
shall update such Schedule from time to time after the Effective Date as
necessary to reflect all Immaterial Subsidiaries at such time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) for purposes of Section 6.01 only, all obligations
of such Person in respect of Hedging Agreements, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accounts payable no later than 90 days past due, in each
case incurred in the ordinary course of business, milestone payments incurred in
connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (such Indebtedness shall
be limited to the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of the property securing such Indebtedness), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit

 

15



--------------------------------------------------------------------------------

and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all monetary obligations under
any receivables factoring, receivables sales or similar transactions and all
monetary obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing, and (l) all Disqualified
Stock. The Indebtedness of any Person shall (x) include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor and (y) exclude (A) customer deposits and advances and interest payable
thereon in the ordinary course of business in accordance with customary trade
terms and other obligations incurred in the ordinary course of business through
credit on an open account basis customarily extended to such Person,
(B) obligations under customary overdraft arrangements with banks outside the
United States incurred in the ordinary course of business to cover working
capital needs (including cash pooling arrangements) and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing. Notwithstanding the
foregoing, a Permitted Bond Hedge Transaction shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or on account of any obligation of the Borrower
or any other Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Initial Funding Date” means the date on which the conditions specified in
Sections 4.02 and 4.03 are satisfied (or waived in accordance with
Section 9.02).

“Initial Term Commitment” as to any Lender, the obligation of such Lender, if
any, to make Initial Term Loans to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Initial Term Commitment” opposite
such Lender’s name on Schedule 1.01(a). On the Effective Date, the aggregate
amount of the Initial Term Commitments is $125,000,000.

“Initial Term Lender” means each Lender that has an Initial Term Commitment or
holds an Initial Term Loan.

“Initial Term Loan” has the meaning set forth in Section 2.01

“Interest Payment Date” means the last day of September, December, March and
June in each year, commencing with June 30, 2020.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the acquisition by such
Person of any stock, bonds, notes, debentures, partnership or other ownership
interests or other securities (including Capital Stock) of any other Person,
(b) any advance, loan or extension of credit by such Person, to any other
Person, or guaranty or other similar obligation of such Person with respect to
any Indebtedness of such other Person (other than Indebtedness constituting
trade payables in the ordinary course of business and excluding, in the case of
the Borrower and its Subsidiaries, intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries), or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a division, business unit or line of business.
For purposes of covenant compliance, the amount of any Investment shall be
(i) (x) the amount actually invested plus (y) the cost of any addition thereto
that otherwise constitutes an Investment, in each case as determined immediately
prior to the time of each such Investment, without

 

16



--------------------------------------------------------------------------------

adjustment for subsequent increases or decreases in the value of such Investment
minus (ii) the amount of dividends or distributions received in connection with
such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash or Cash
Equivalents.

“Junior Indebtedness” means any Indebtedness of the Borrower or its Subsidiaries
that is unsecured or junior or subordinated in right of payment or security to
the Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any then-outstanding Term Loan or Extended Term Loan, in each
case as extended in accordance with this Agreement from time to time, and
including for the avoidance of doubt the Term Loan Maturity Date.

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Each Lender that executes and delivers an Extension Amendment
shall, in each case, continue to be a Lender upon the effectiveness of such
agreement.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Limited Condition Transaction” means (i) any Acquisition or other Investment
permitted under Section 6.06 by the Borrower or one or more of its Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“LLC Division” means the division of a limited liability company into two or
more limited liability companies, with the dividing company continuing or
terminating its existence as a result, whether pursuant to the laws of any
applicable jurisdiction or otherwise.

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) executed and delivered pursuant to Section 2.11(e), the Security Documents,
the Guaranty Agreement, any Extension Amendment and any amendment, waiver,
supplement or other modification to any of the foregoing and any other document
or instrument designated by the Borrower and the Administrative Agent as a “Loan
Document”. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto. For the
avoidance of doubt, “Loan Documents” shall not include the FP Stock Purchase
Agreement or any warrant, equity or similar instrument.

“Loan Parties” means (a) the Borrower and (b) the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Make-Whole Amount” means an amount equal to the excess, if any, of (i) the
present value as of the date of such prepayment of (A) the principal amount of
Term Loans to be repaid plus (B) 12.00% of the principal amount of Term Loans so
prepaid plus (C) all required interest payments due on the principal amount so
prepaid through the first anniversary of the Initial Funding Date (excluding
accrued and unpaid interest to such date), computed using a discount rate equal
to the applicable Treasury Rate as of such date of prepayment plus 50 basis
points over (ii) the principal amount of Term Loans to be repaid.

 

17



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means any event, development or circumstance that has
had a material adverse effect on (a) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
excluding, solely for purposes of the representations and warranties in the Loan
Documents that are made, or deemed made, on the Effective Date and
Section 4.01(h), any impact related to the COVID-19 pandemic or (b) the validity
or enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Real Property” has the meaning set forth in Section 5.11(b).

“Minimum Extension Condition” has the meaning set forth in Section 2.24(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(b)
and any real property which may from time to time be the subject of a Mortgage
pursuant to Section 5.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the excess of (1) the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), (provided
that no such proceeds from any Asset Sale or Recovery Event shall be included in
the calculation of Net Cash Proceeds unless the gross proceeds (with respect to
Asset Sales, valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) to the Borrower and
its Subsidiaries from all Asset Sales and Recovery Events shall exceed
$25,000,000 in the aggregate on a cumulative basis since the Effective Date),
net of (2) (i) attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness (including
principal, premium or penalty, if any, and interest, breakage costs or other
amounts) secured by a Lien expressly permitted hereunder on any asset that is
the subject of such Asset Sale or Recovery Event (other than any Lien pursuant
to a Security Document) and other customary fees

 

18



--------------------------------------------------------------------------------

and expenses actually incurred in connection therewith, (ii) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iii) the amount of any reserves established by the Borrower
and the Subsidiary Guarantors in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Responsible
Officer) and (b) in connection with any incurrence of Indebtedness, the proceeds
received from such incurrence in the form of cash and Cash Equivalents, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and cash equivalents, permitted loans to third parties or related parties,
deferred bank fees and derivative financial instruments related to Indebtedness,
deferred tax assets, assets held for sale and pension assets) minus (b) the
consolidated current liabilities of the Borrower and its consolidated
Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness, accruals of interest expense (other than interest expense that is
due and payable), deferred tax liabilities, liabilities in respect of unpaid
earnouts, accruals relating to restructuring reserves, liabilities in respect of
funds of third parties on deposit with the Borrower or any of its Subsidiaries
and non-cash compensation liabilities). Net Working Capital at any date may be a
positive or negative number. Net Working Capital increases when it becomes more
positive or less negative and decreases when it becomes less positive or more
negative.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations (including the Applicable Prepayment Premium, all PIK Interest and
the Deferred Upfront Fee) of any Loan Party to the Administrative Agent and/or
the Lenders arising under the Loan Documents, in each case whether fixed,
contingent (including without limitation those Obligations incurred as a
Subsidiary Guarantor pursuant to Article II), now existing or hereafter arising,
created, assumed, incurred or acquired, and whether before or after the
occurrence of any Event of Default under clause (h) or (i) of Article VII and
including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event, (b) all obligations of any Loan Party owing to any Lender or any
Affiliate of any Lender, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extension and modifications thereof and substitutions therefor) in connection
with Cash Management Obligations and (c) all obligations of any Loan Party under
or in respect of Specified Hedging Agreements (other than, with respect to any
Loan Party, any Excluded Hedging Obligations of such Loan Party), but
notwithstanding the foregoing, Obligations shall in no event include any
obligations under any warrant, equity or similar instrument.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipients having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transactions pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

19



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to any assignment (other than an
assignment made pursuant to Section 2.20(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Permitted Acquisition” has the meaning set forth in Section 6.06(f).

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s Capital Stock
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction.

“Permitted Liens” means:

(a) Liens imposed by law for taxes, utilities, assessments or governmental
charges or levies that are not yet due and payable or delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employee health and
disability benefits laws, and other social security laws or regulations or
casualty or liability or other insurance or self-insurance including any Liens
securing letters of credit, letters of guarantee, surety bonds or bankers’
acceptances issued in the ordinary course of business in connection therewith;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

20



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights of way and other similar encumbrances
and charges on real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g) leases, subleases, licenses and sub-licenses of the properties of the
Borrower or any Subsidiary granted to third parties entered into in the ordinary
course of business;

(h) Liens on the property of the Borrower or any Subsidiaries, as a tenant under
a lease or sublease entered into in the ordinary course of business by such
Person, in favor of the landlord under such lease or sublease, securing the
tenant’s performance under such lease or sublease, as such Liens are provided to
the landlord under applicable law and not waived by the landlord; and

(i) with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property.

“Permitted Holders” means, collectively, (a) any stockholder of the Borrower as
of the Effective Date listed on Schedule 1.01(c), (b) any Affiliate of any such
Person, (c) any trust or partnership created solely for the benefit of any
natural person that is a stockholder of the Borrower as of the Effective Date
listed on Schedule 1.01(c) and/or members of the family of any natural person
that is a stockholder of the Borrower as of the Effective Date listed on
Schedule 1.01(c) and (d) any Person where the voting of shares of capital stock
of the Borrower is Controlled by any of the foregoing.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium and defeasance costs paid, and
fees and expenses reasonably incurred, in connection with such Refinancing,
(b) any unpaid accrued interest on the Indebtedness being Refinanced, and
(c) any existing available commitments unutilized under the Indebtedness being
Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is made subordinate in right of payment to the Obligations at least
to the extent that the Indebtedness so Refinanced is subordinated to the
Obligations.

 

21



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
Capital Stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning set forth in Section 2.14(a).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prepayment Premium Event” has the meaning set forth in Section 2.13(b).

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Total Leverage Ratio or Consolidated Adjusted EBITDA (including component
definitions thereof), that:

(a) in the case of (i) any Disposition of all or substantially all of the
Capital Stock of any Subsidiary or any division and/or product line of the
Borrower or any Subsidiary, income statement items (whether positive or
negative) attributable to the property or Person subject to such Subject
Transaction, shall be excluded as of the first day of the applicable Reference
Period with respect to any test or covenant for which the relevant determination
is being made and (ii) in the case of any Permitted Acquisition and Investment
described in the definition of the term “Subject Transaction”, income statement
items (whether positive or negative) attributable to the property or Person
subject to such Subject Transaction shall be included as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made,

(b) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

(c) any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

 

22



--------------------------------------------------------------------------------

(d) the acquisition of any asset and/or the amount of cash or Cash Equivalents,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrower or any of
its subsidiaries, or the Disposition of any asset described in the definition of
“Subject Transaction” shall be deemed to have occurred as of the last day of the
applicable Reference Period with respect to any test or covenant for which such
calculation is being made.

Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Consolidated
Adjusted EBITDA for purposes of Section 6.11, the events described in the
immediately preceding paragraph that occurred subsequent to the end of the
applicable Reference Period shall not be given pro forma effect.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Recoupable Payments” means funds advanced to Creators prior to the start of an
event that are expected to be recovered and for which the Borrower has withheld
amounts due from the sale of tickets for such event until such advance is fully
recovered.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower for which financial statements have been or are required to have been
delivered.

“Refinance” has the meaning set forth in the definition of Permitted Refinancing
Indebtedness.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans as a result of the delivery of a Reinvestment Notice.

 

23



--------------------------------------------------------------------------------

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that (x) no Event of Default has occurred and is continuing and (y) the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets (other than inventory) useful in its business
(including through Permitted Acquisitions and the making of Capital
Expenditures).

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets (other than inventory)
useful in the Borrower’s business (including through Permitted Acquisitions and
the making of Capital Expenditures).

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring (i) 15 months after the receipt by the
Borrower of Net Cash Proceeds relating to such Reinvestment Event or (ii) if the
Borrower or any Subsidiary enters into a binding commitment to reinvest the Net
Cash Proceeds relating to such Reinvestment Event within 15 months following
receipt thereof, 180 days after the date of such binding commitment, and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets (other than inventory) useful in its business (including through
Permitted Acquisitions and the making of Capital Expenditures) with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the Total Leverage Ratio is greater than 2.00:1.00, 50%, and (b) if the
Total Leverage Ratio is less than or equal to 2.00:1.00, 25%; it being
understood and agreed that, for purposes of this definition as it applies to the
determination of the amount of Excess Cash Flow that is required to be applied
to prepay the Term Loans under Section 2.12(c)(iii) for any Excess Cash Flow
Period, the Total Leverage Ratio shall be determined on the scheduled date of
prepayment.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
outstanding Extended Term Loans and unused Commitments representing more than
50% of the sum of the total outstanding Term Loans, outstanding Extended Term
Loans and unused Commitments at such time. The “Required Lenders” of a
particular Class of Loans means Lenders having outstanding Term Loans,
outstanding Extended Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total outstanding Term Loans,
outstanding Extended Term Loans and/or unused Commitments of such Class, as
applicable, at such time.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar office of the Borrower and, as to any document
delivered on the Effective Date, any secretary or assistant secretary of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any of its Subsidiaries (including any payment or distribution pursuant to or
in connection with an LLC Division), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock (other than any Convertible Indebtedness) or on account
of any return of capital to the Borrower’s or such Subsidiary’s stockholders,
partners or members (or the equivalent of any thereof).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Security Agreement” means the Security Agreement among the Loan Parties and the
Administrative Agent in the form of Exhibit I.

“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 5.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.

 

25



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, together with its
Subsidiaries, that, as of any date of determination, (a) the amount of the
“present fair saleable value” of the assets of the Borrower, on a consolidated
basis, will, as of such date, exceed the amount of all known “liabilities of the
Borrower, on a consolidated basis, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of the Borrower, on a consolidated and
going-concern basis, will, as of such date, be greater than the amount that will
be required to pay the liability of the Borrower , on a consolidated basis, on
its debts as such debts become absolute and mature in the ordinary course of
business, (c) the Borrower, on a consolidated basis, will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the Borrower, on a consolidated basis, will be able to pay its
debts as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Hedging Agreement” means any Hedging Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Hedging Agreement is entered into.

“Subject Transaction” means, with respect to any Reference Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Subsidiary the effect of which is to increase the
Borrower’s or any Subsidiary’s respective equity ownership in such Subsidiary or
(y) any joint venture for the purpose of increasing the Borrower’s or its
relevant Subsidiary’s ownership interest in such joint venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of any subsidiary (or any business unit, line
of business or division of the Borrower or any Subsidiary) not prohibited by
this Agreement, (d) any incurrence or repayment of Indebtedness (other than
revolving Indebtedness), (e) any capital contribution in respect of Capital
Stock (other than Disqualified Stock) or any issuance of such Capital Stock
and/or (f) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower that is listed
under the caption “Subsidiary Guarantors” on the signature pages to the Guaranty
Agreement and (b) each other Subsidiary of the Borrower that shall become a
Subsidiary Guarantor pursuant to Section 5.11.

 

26



--------------------------------------------------------------------------------

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit E executed and delivered by a Subsidiary
that, pursuant to Section 5.11(a), is required to become a “Subsidiary
Guarantor” under the Guaranty Agreement and a “Secured Party” under the Security
Agreement in favor of the Administrative Agent.

“Survey” has the meaning set forth in Section 5.11(b)(viii).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees or other charges now or hereafter imposed,
levied, collected or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Lender” means each Lender that (i) has an Initial Term Commitment or holds
an Initial Term Loan or (ii) has a Delayed Draw Term Commitment or holds Delayed
Draw Term Loans.

“Term Loan” means an Initial Term Loan and a Delayed Draw Term Loan and “Term
Loans” shall mean the Initial Term Loans and the Delayed Draw Term Loans,
collectively.

“Term Loan Maturity Date” means the fifth anniversary of the Initial Funding
Date.

“Title Company” has the meaning set forth in Section 5.11(b)(iii).

“Title Policy” has the meaning set forth in Section 5.11(b)(iii).

“Total Leverage Ratio” means, at any date, the ratio of (a) all Indebtedness of
the Borrower and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, to (b) Consolidated Adjusted EBITDA for the
Reference Period ended on, or most recently ended prior to, such date.

“Transaction Costs” means all fees, costs and expenses incurred or paid by the
Borrower or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof.

“Treasury Rate” means, as of the date of any prepayment of Term Loans, the yield
to maturity as of such date of prepayment of U.S. Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to such day of prepayment (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from such date of prepayment to the date
that is 12 months following the Initial Funding Date.

 

27



--------------------------------------------------------------------------------

“USA PATRIOT Act” has the meaning set forth in Section 9.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.03 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein. Notwithstanding any other
provision of this Agreement or the other Loan Documents to the contrary, the
determination of whether a lease constitutes a capital lease or an operating
lease, and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense, shall be determined by reference to GAAP prior to the
effectiveness of FASB ASC 842.

 

28



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, but subject to Section
1.05, all financial ratios and tests (including the Total Leverage Ratio and
Consolidated Adjusted EBITDA) contained in this Agreement that are calculated
with respect to any Reference Period during which any Subject Transaction occurs
shall be calculated with respect to such Reference Period and such Subject
Transaction on a Pro Forma Basis. Further, if since the beginning of any such
Reference Period and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently was merged, amalgamated or consolidated with or into
the Borrower or any joint venture since the beginning of such Reference Period
has consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such
Reference Period as if such Subject Transaction had occurred at the beginning of
the applicable Reference Period (it being understood, for the avoidance of
doubt, that solely for purposes of calculating actual compliance with
Section 6.11, the date of the required calculation shall be the last day of the
Reference Period, and no Subject Transaction occurring thereafter shall be taken
into account).

SECTION 1.04 Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 6.11 hereof, any Total Leverage Ratio
test and/or any cap expressed as a percentage and/or based on the amount of
Consolidated Adjusted EBITDA or any other basket, (ii) the absence of a Default
or Event of Default (or any type of Default or Event of Default) or the accuracy
of representations and warranties as a condition to (A) the consummation of any
Limited Condition Transaction or any transaction in connection therewith
(including the assumption or incurrence of Indebtedness) and/or (B) the making
of any Restricted Payment or any Restricted Debt Payment, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower, (1) in the case of any Acquisition or similar Investment or other
transaction described in the immediately preceding clause (A), at the time of
(or on the basis of the financial statements for the most recently ended
Reference Period at the time of) either (x) the execution of the definitive
agreement with respect to such Acquisition or other Investment or (y) the
consummation of such Acquisition or other Investment, (2) in the case of any
Restricted Payment, at the time of (or on the basis of the financial statements
for the most recently ended Reference Period at the time of) (x) the declaration
of such Restricted Payment or (y) the making of such Restricted Payment and
(3) in the case of any Restricted Debt Payment, at the time of (or on the basis
of the financial statements for the most recently ended Reference Period at the
time of) (x) delivery of irrevocable (which may be conditional) notice with
respect to such Restricted Debt Payment or (y) the making of such Restricted
Debt Payment, in each case, after giving effect to the relevant Acquisition,
Investment, Restricted Payment and/or Restricted Debt Payment and, in each case,
the incurrence or assumption of any Indebtedness in connection therewith, on a
Pro Forma Basis; provided that if the Borrower has made such an election, then,
in connection with the determination of (i) compliance with any financial ratio
or test (including, without limitation, Section 6.11 hereof and/or any Total
Leverage Ratio) and/or any cap expressed as a percentage or based on the amount
of Consolidated Adjusted EBITDA and/or any other basket or (ii) the absence of a
Default or Event of Default (or any type of Default or Event of Default) or the
accuracy of representations and warranties, in each case as a condition to the
consummation of any transaction in connection with (A) any Limited Condition
Transaction (including the assumption or incurrence of Indebtedness) and/or
(B) the making of any Restricted Payment or Restricted Debt Payment in each of
the foregoing cases on or following the date of such election and prior to
(x) in the case of clause (A) of this proviso, the earlier of the date on which
such Limited Condition Transaction is consummated or the definitive agreement
for such Limited Condition Transaction is terminated and (y) in the case of
clause (B) of this proviso, the making of the applicable Restricted Payment or
Restricted Debt Payment, each such determination shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction, Restricted Payment or
Restricted Debt Payment and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have been consummated.

 

29



--------------------------------------------------------------------------------

(b) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.11 hereof, any Total Leverage Ratio
test and/or the amount of Consolidated Adjusted EBITDA), such financial ratio or
test shall be calculated at the time such action is taken (subject to clause
(a) above), such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after such calculation.

ARTICLE II

THE CREDITS

SECTION 2.01 Term Commitments. Subject to the terms and conditions hereof,
(a) each Term Lender with an Initial Term Commitment severally and not jointly
agrees to make a term loan on the Initial Funding Date (each such loan, an
“Initial Term Loan” and, collectively, the “Initial Term Loans”) to the Borrower
in Dollars on the Initial Funding Date in an amount equal to the Initial Term
Commitment of such Term Lender; and (b) during the Delayed Draw Term
Availability Period, each Delayed Draw Term Lender severally agrees to make a
term loan (each, a “Delayed Draw Term Loan” and collectively, the “Delayed Draw
Term Loans”) to the Borrower on the Delayed Draw Term Funding Date in an amount
equal to the Delayed Draw Term Commitment of such Delayed Draw Term Lender.

SECTION 2.02 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time (or such later time acceptable to
the Administrative Agent)), (x) in the case of the Initial Funding Date, 15 days
prior to the anticipated Initial Funding Date (provided that the Lender shall
use commercially reasonable efforts to fund the Initial Term Loans within 3
Business Days after receipt of such notice) and (y) in the case of the Delayed
Draw Term Funding Date, 5 Business Days prior to the Delayed Draw Term Funding
Date, as the case may be, requesting that the applicable Term Lenders make the
applicable Term Loans on the Initial Funding Date or the Delayed Draw Term
Funding Date, as applicable, and specifying the amount to be borrowed, which
notice, only in the case of a Delayed Draw Term Funding Date, may be revoked by
the Borrower at any time prior to 2:00 P.M., New York City time, on the date
identified in such notice as the date of the proposed Borrowing. For the
avoidance of doubt, the Borrower may provide notice on the Effective Date for
the borrowing on the Initial Funding Date. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 noon, New York City time, on the Initial Funding Date or Delayed Draw
Term Funding Date each applicable Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Term Lender. The Lender shall
provide the Borrower with one day’s notice prior to when the Initial Term Loans
will be funded on the Initial Funding Date. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds. The
Borrower shall not request any Delayed Draw Term Loans other than during the
Delayed Draw Term Availability Period; provided that such request is for a
principal amount of Delayed Draw Term Loans equal to the Aggregate Delayed Draw
Term Commitments in effect at such time.

SECTION 2.03 [Reserved].

SECTION 2.04 [Reserved].

SECTION 2.05 Loans and Borrowings. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

30



--------------------------------------------------------------------------------

SECTION 2.06 [Reserved].

SECTION 2.07 [Reserved].

SECTION 2.08 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 pm, New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the greater of the NYFRB Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.09 [Reserved].

SECTION 2.10 Termination and Reduction of the Delayed Draw Term Commitments.

(a) Scheduled Termination. Unless previously terminated, the Delayed Draw Term
Commitments shall terminate on the last day of the Delayed Draw Term Commitment
Availability Period. The Initial Term Commitments shall terminate immediately
upon funding thereof. The Delayed Draw Term Commitments shall terminate
immediately upon funding thereof.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Delayed Draw Term Commitments, in each case,
without premium or penalty; provided that each reduction of the Delayed Draw
Term Commitment pursuant to this Section 2.10 shall be in an amount that is
$1,000,000 or a larger multiple of $500,000 (or if less, the remaining amount of
such Delayed Draw Term Commitments). The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Delayed Draw
Term Commitments under this paragraph (b) at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.10 shall be
irrevocable; provided that a notice of such termination may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied or such transaction is not
consummated. Any termination or reduction of the Delayed Draw Term Commitments
shall be permanent.

 

31



--------------------------------------------------------------------------------

SECTION 2.11 Register; Evidence of Debt; Disqualified Lender List.

(a) [Reserved].

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder and the Class, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders and each Lender’s share thereof.

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) of this Section 2.11 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made to it in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender or its registered assigns and
substantially in the form of Exhibit D and such note(s) shall be evidence of
such Loans (and all amounts payable in respect thereof). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to such Lender or its registered
assigns.

(f) Disqualified Lenders List. The Disqualified Lenders List will be (i) posted
to the Lenders on both the “Public Side Information” and the “Private Side
Information” portions of the Electronic Platform or otherwise provided to the
Lenders, subject to the confidentiality provisions thereof in accordance with
Section 9.12 hereof, and (ii) made available to the Lenders upon written request
to the Administrative Agent. The Borrower hereby acknowledges and consents to
the posting and/or distribution of the Disqualified Lenders List pursuant to the
terms set forth in this Agreement. The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent will not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of this Section 2.11(f), nor will the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders, or otherwise take (or omit to take) any action with respect thereto.

SECTION 2.12 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty, other than the Applicable Prepayment Premium, subject to the
requirements of paragraph (d) of this Section 2.12.

(b) [Reserved].

 

32



--------------------------------------------------------------------------------

(c) Mandatory Prepayments of Term Loans.

(i) If any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 6.01), an amount equal to 100% of the Net Cash Proceeds thereof plus the
Applicable Prepayment Premium shall be applied within five Business Days of the
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans as set
forth in Section 2.12(c)(iv).

(ii) If the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof within five Business Days of the receipt of such
Net Cash Proceeds, an amount equal to 100% of such Net Cash Proceeds plus the
Applicable Prepayment Premium shall be applied within ten Business Days
following receipt thereof toward the prepayment of the Term Loans as set forth
in Section 2.12(c)(iv); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.12(c)(iv).

(iii) No later than the fifth Business Day after the date on which the financial
statements with respect to each fiscal year of the Borrower are required to be
delivered pursuant to Section 5.01(a), commencing with the fiscal year ending
December 31, 2020, the Borrower shall prepay the outstanding principal amount of
Term Loans as set forth in Section 2.12(c)(iv) in an aggregate principal amount
equal to (A) the Required Excess Cash Flow Percentage of Excess Cash Flow of the
Borrower and its Subsidiaries for the Excess Cash Flow Period then ended, minus
(B) the aggregate principal amount of any Term Loans prepaid pursuant to
Section 2.12(a), except to the extent financed from Excluded Sources.

(iv) Amounts to be applied in connection with prepayments shall be applied pro
rata to the prepayment of the Term Loans in accordance with Section 2.19. Each
prepayment of the Loans under this Section 2.12(c) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(d) Notices, Etc. The Borrower shall notify the Administrative Agent of any
prepayment hereunder not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice relating to a Borrowing of any
Class, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing as provided in Section 2.05,
except as necessary to apply fully the required amount of a mandatory
prepayment. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.14.

SECTION 2.13 Fees.

(a) Deferred Upfront Fees. The Borrower agrees to pay to the Administrative
Agent (for the ratable benefit of the Lenders) an upfront fee equal to 2.50% of
the Aggregate Term Commitments (the “Deferred Upfront Fee”), which shall be
fully earned as of the Effective Date and payable in cash on the earliest to
occur of (x) the Initial Funding Date (it being understood that such Deferred
Upfront Fee shall be paid by netting such amount from the funding of the Initial
Term Loans on the Initial Funding Date), (y) 20th day after the Effective Date
unless a Failure to Fund has occurred prior to such date and (z) any termination
of this Agreement except for a termination as a result of a Failure to Fund. The
Borrower hereby agrees that this Section 2.13(a) shall survive the termination
of this Agreement.

 

33



--------------------------------------------------------------------------------

(b) Applicable Prepayment Premium. In the event that the Borrower shall make a
prepayment of the Term Loans pursuant to Section 2.12(a), Section 2.12(c)(i) or
Section 2.12(c)(ii), the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, the Applicable Prepayment
Premium. As used herein, the “Applicable Prepayment Premium” means (A) prior to
the first anniversary of the Initial Funding Date, the Make-Whole Amount, (B) on
or after the first anniversary of the Initial Funding Date and prior to the
second anniversary of the Initial Funding Date, a prepayment premium of 12.00%
of the aggregate principal amount of the Term Loans so prepaid, (C) on or after
the second anniversary of the Initial Funding Date and prior to the third
anniversary of the Initial Funding Date, a prepayment premium of 10.00% of the
aggregate principal amount of the Term Loans so prepaid and (D) on or after the
third anniversary of the Initial Funding Date and prior to the fourth
anniversary of the Initial Funding Date, a prepayment premium of 8.00% of the
aggregate principal amount of the Term Loans so prepaid. The Applicable
Prepayment Premium shall be due and payable on the date of such prepayment. It
is understood and agreed that if the Obligations are accelerated or otherwise
become due prior to their maturity date, in each case, in respect of any Event
of Default (including, but not limited to, upon the occurrence of an Event of
Default under paragraph (h) or (i) of Article VII), any Applicable Prepayment
Premium which would have applied if, at the time of such acceleration, the
Borrower had made a prepayment of the Loans as contemplated in this clause (b)
(any such event, a “Prepayment Premium Event”), will also be due and payable as
though a Prepayment Premium Event had occurred and such Applicable Prepayment
Premium shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof. Any Applicable Prepayment Premium payable
above shall be presumed to be the liquidated damages sustained by each Lender as
the result of the early termination and the Borrower agrees that it is
reasonable under the circumstances currently existing. The Applicable Prepayment
Premium shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. EACH
LOAN PARTY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the
fullest extent that each may lawfully do so) that: (A) the Applicable Prepayment
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between the Lenders and the Borrower giving specific consideration in this
transaction for such agreement to pay the Applicable Prepayment Premium; and
(D) the Borrower shall be estopped hereafter from claiming differently than as
agreed to in this clause (b). The Borrower expressly acknowledges that its
agreement to pay the Applicable Prepayment Premium to the Lenders as herein
described is a material inducement to the Lenders to provide the Loans.

(c) Administrative Agency Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution.
Fees paid shall not be refundable under any circumstances.

 

34



--------------------------------------------------------------------------------

SECTION 2.14 Interest.

(a) Term Loans. The Term Loans shall bear interest at a rate per annum equal (x)
4.0%, payable in cash (“Cash Pay Interest”) and (y) 8.5%, payable in-kind in the
manner set forth in Section 2.14(d) (“PIK Interest”).

(b) [Reserved].

(c) Default Interest. Notwithstanding the foregoing, if any cash payment of
principal or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan as provided in Section 2.14.

(d) Payment of Interest. Accrued (i) Cash Pay Interest on each Loan shall be
payable in cash in arrears on each Interest Payment Date and at other times as
may be specified herein and (ii) PIK Interest shall be payable in-kind on each
Interest Payment Date by increasing the outstanding principal amount of the Term
Loans by an amount equal to the amount of in-kind interest for the most recently
ended fiscal quarter, whereupon from and after such date such PIK Interest shall
also accrue interest at the applicable interest rate; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.14 shall be payable in cash
on demand and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

SECTION 2.15 [Reserved].

SECTION 2.16 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender; or

(iii) impose on any Lender any other condition affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), then the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

35



--------------------------------------------------------------------------------

(b) Capital Adequacy, Liquidity Requirements. If any Lender determines that any
Change in Law regarding capital adequacy or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Requests, Rules, Guidelines, etc . Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(d) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.16 shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.16 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.17 [Reserved].

SECTION 2.18 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law as determined in
good faith by any Loan Party or the Administrative Agent, as applicable (the
“Applicable Withholding Agent”) requires the deduction or withholding of any
Tax, then the Applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party to the Administrative Agent or Lender shall be increased
as necessary so that after all such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.18) the Administrative Agent or Lender receives
with respect to this Agreement an amount equal to the sum it would have received
had no such deductions or withholding been made.

(b) Payment of Other Taxes by the Borrower. In addition, the Loan Parties shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

36



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.18) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes,
imposed with respect to a payment under any Loan Document, by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Tax Forms.

(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
forms (other than such forms set forth in Section 2.18(e)(ii)(A)–(D),
Section 2.18(e)(iii) or Section 2.18(e)(iv) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person under Section 7701(a)(30) of the Code, any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of the Borrower or the Administrative Agent), whichever of the
following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

 

37



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit F-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) such Foreign Lender is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) such Foreign Lender is not
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (D) no payments in connection with any Loan Document are effectively
connected with the United States trade or business conducted by such Lender (a
“U.S. Tax Compliance Certificate”) and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E,

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct or
indirect owner, or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, if any.

(iii) Any Lender that is a United States person under Section 7701(a)(30) of the
Code, to the extent it may lawfully do so, shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement, on or prior to the date on which any such form or
certification expires or becomes obsolete, and after the occurrence of a change
in the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of the Borrower or the Administrative Agent), duly completed copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is entitled to an exemption from U.S. backup withholding tax.

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

38



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.18(e).

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) the full amount of any Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (f).

(g) Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which the Loan Party has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to the Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section 2.18 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or such Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the Administrative Agent or such Lender in
a less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (g) shall not be construed to require the
Administrative Agent, any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Party, any of its Subsidiaries or any other Person.

(h) Survival. The agreements in this Section 2.18 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(i) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

 

39



--------------------------------------------------------------------------------

SECTION 2.19 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.16 or 2.18, or otherwise) or under any other Loan
Document (except as otherwise expressly provided therein) prior to 1:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
an account maintained with the Administrative Agent as notified to the Borrower
and the Lenders, except as otherwise expressly provided in the relevant Loan
Document and except for payments pursuant to Sections 2.16, 2.18 and 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder and under any other Loan
Document shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest, fees and other amounts then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and other amounts
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest, fees and other amounts then due to such parties,
and (ii) second, towards the payment of principal then due hereunder, ratably
among the parties thereto in accordance with the amounts of principal then due
to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a particular Class shall be made from the applicable Lenders, pro
rata according to the amounts of the respective Commitments of such Class and
shall be allocated pro rata among the applicable Lenders according to the
amounts of their respective Commitments of such Class (in the case of the making
of Loans) or their respective Loans of such Class that are to be included in
such Borrowing (in the case of conversions and continuations of Loans), (ii)
[reserved]; (iii) each payment or prepayment of principal of Loans of any
Class by the Borrower shall be made for account of the applicable Lenders pro
rata according to the respective unpaid principal amounts of the Loans of such
Class held by such Lenders; and (iv) each payment of interest on Loans of any
Class by the Borrower shall be made for account of the applicable Lenders pro
rata according to the amounts of interest on such Loans of such Class then due
and payable to such Lenders. Amounts prepaid on account of the Term Loans may
not be reborrowed.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other applicable Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the applicable
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

40



--------------------------------------------------------------------------------

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the NYFRB Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.08(b) or
2.19(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount pursuant to Section 2.18, then such Lender shall, if requested
by the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.18.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.16, if the Borrower is required to pay any additional amount pursuant
to Section 2.18, if any Lender defaults in its obligation to fund Loans
hereunder or if any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender or any Lender that becomes a Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) to the extent
required by Section 9.04, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under

 

41



--------------------------------------------------------------------------------

Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments and
(iv) until such time as such assignment shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.16 or 2.18. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender, the unfunded Commitment of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

SECTION 2.22 MIRE Event. Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to the Loan Parties’ compliance with the first sentence of
Section 5.11(b)(ix) hereto.

SECTION 2.23 [Reserved].

SECTION 2.24 Extension Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate
transactions with any individual Lender who accepts the terms contained in the
relevant Extension Offer to extend the maturity date of all or a portion of such
Lender’s Loans and/or Commitments of such Class and otherwise modify the terms
of all or a portion of such Loans and/or Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”); it being understood that any Extended Term Loans shall
constitute a separate Class of Loans from the Class of Loans from which they
were converted, so long as the following terms are satisfied:

(i) [reserved];

(ii) except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and any Lender who agrees to an Extension of its Term
Loans and set forth in the relevant Extension Offer), (B) terms applicable to
such Extended Term Loans that are more favorable to the lenders or the agent of
such Extended Term Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (C) any covenant or other provision applicable only to periods
after the Latest Maturity Date (in each case, as of the date of such Extension),
the Term Loans of any Lender extended pursuant to any Extension (any such
extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

 

42



--------------------------------------------------------------------------------

(iii) the final maturity date of any Extended Term Loans may be no earlier than
the Latest Maturity Date (as determined as of the date of such Extension);

(iv) the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of any
then-existing Term Loans;

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

(vi) any Extended Term Loans may participate (A) in any voluntary prepayment of
Term Loans as set forth in Section 2.12(a) and (B) in any mandatory prepayment
of Term Loans as set forth in Section 2.12(c), in each case, to the extent
provided in such Sections;

(vii) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii) unless the Administrative Agent otherwise agrees, any Extension must be
in a minimum amount of $5,000,000 or a larger multiple of $1,000,000;

(ix) any applicable Minimum Extension Condition must be satisfied or waived by
the Borrower; and

(x) any documentation in respect of any Extension shall be consistent with the
foregoing.

(b) (i) No Extension consummated in reliance on this Section shall constitute a
voluntary or mandatory prepayment for purposes of Section 2.12, (ii) [reserved]
and (iii) except as set forth in clause (a)(viii) above, no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to the consummation of any Extension that a minimum amount (to be
specified in the relevant Extension Offer in the Borrower’s sole discretion) of
Loans or Commitments (as applicable) of any or all applicable tranches be
tendered; it being understood that the Borrower may, in its sole discretion,
waive any such Minimum Extension Condition. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, the payment of any interest, fees or
premium in respect of any Extended Term Loans on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including Sections 2.12 and/or 2.19) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

(c) Subject to any consent required under clause (a)(xi) above, no consent of
any Lender or the Administrative Agent shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans and/or Commitments of any Class (or a
portion thereof). All Extended Term Loans and all obligations in respect thereof
shall constitute Secured Obligations under this Agreement and the other Loan
Documents that are secured by Liens on the Collateral and guaranteed on a pari
passu basis with all other applicable Secured Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative

 

43



--------------------------------------------------------------------------------

Agent to enter into any Extension Amendment and any amendments to any of the
other Loan Documents with the Loan Parties and the Lenders agreeing to such
Extension as may be necessary in order to establish new Classes or sub-Classes
in respect of Loans or Commitments so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent, the Lenders agreeing to such Extension and the Borrower in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants (as to itself and each of its Subsidiaries)
to the Lenders that as of the Effective Date and on each other date on which a
Loan is made (other than the Initial Effective Date) and on any other date on
which the representations and warranties in this Article III are made or deemed
made under any Loan Document and on any other date on which the representations
and warranties in this Article III are required under or pursuant to this
Agreement or any other Loan Document to be true and correct in all material
respects as a condition to any action or transaction:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite organizational power
and authority to carry on its business as now conducted and (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in each case referred to in clauses (a) (other
than with respect to the Loan Parties), (b) and (c) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions are within the Borrower’s and
each other Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder or other organizational action. This Agreement and each of the other
Loan Documents have been duly executed and delivered by each Loan Party thereto
and constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms,
enforceable in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or

 

44



--------------------------------------------------------------------------------

make which could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law, (c) will not violate or result in a default under any Contractual
Obligation upon the Borrower and its Subsidiaries or its or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, in the case of this clause (c), except
to the extent such violation or default could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien (other than any Lien permitted
under Section 6.02) on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of operations, stockholders’
equity and cash flows as of and for the fiscal year ended December 31 2019,
reported on by PricewaterhouseCoopers LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP. There are no liabilities of the Borrower or any of its Subsidiaries,
fixed or contingent, which are material in relation to the consolidated
financial condition of the Borrower that are not reflected in the most recent
consolidated financial statements of the Borrower delivered pursuant to this
Section or Section 5.01(a) or (b) or in the notes thereto, other than
(x) liabilities arising in the ordinary course of business since the date of
such financial statements and (y) any matters listed on Schedule 6.01.

(b) No Material Adverse Change. Since December 31, 2019, no change, development
or event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except
(i) for easements, restrictions, exceptions, reservations or defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes or
(ii) where the failure to have such title or interest could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Schedule 1.01(b) contains a true and complete list of each Mortgaged
Property as of the Effective Date.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, or otherwise has the right to use, all trademarks, tradenames,
domain names, social and mobile media identifiers and other source identifiers,
copyrights, patents, methods, processes and other intellectual property material
to the business of the Borrower and its Subsidiaries, taken as a whole. To the
knowledge of the Borrower, the operation of the businesses of the Borrower and
its Subsidiaries does not infringe upon, misappropriate or otherwise violate the
rights of any other Person, in each case except for any such infringements,
misappropriations or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Subsidiaries have taken commercially reasonable measures to protect and
maintain (i) the security, integrity and continuous operation of their systems,
networks, software and other information technology assets (and the data stored
thereon) and (ii) the confidentiality of their trade secret, and there have been
no breaches or outages of or unauthorized access to the foregoing, in each case,
that could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters listed on Schedule 3.06(a)) or that question the validity or
enforceability of this Agreement.

(b) Environmental Matters. Except for the Disclosed Matters listed on
Schedule 3.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any
conditions or occurrences that could reasonably be expected to result in any
Environmental Liability of the Borrower or any of its Subsidiaries.

SECTION 3.07 Compliance with Laws and Contractual Obligations. Each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations (including its
policies relating to privacy and security) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Act Status. Neither the Borrower nor its
Subsidiaries is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10 ERISA. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) the Borrower and each ERISA Affiliate has complied with the applicable
provisions of ERISA and the Code with respect to each Plan. The present value of
all accumulated benefit obligations under each Plan does not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets under such Plan (determined in both cases using the
applicable assumptions under Section 430 of the Code and the Treasury
Regulations promulgated thereunder) by an amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure; Accuracy of Information. None of the written reports,
financial statements, certificates or other written information (other than
projections, other forward looking information and information of a general
economic and/or industry nature) furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent or any Lender in connection with the
Transactions or in connection with the negotiation of this Agreement and the
other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) taken as a whole contains any
untrue statement of material fact or omits to state any material fact necessary
to make the

 

46



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made and at the time provided to the Administrative Agent or any Lender (it
being understood that such projected financial information and all information
concerning future proposed and intended activities of the Borrower and any
Subsidiaries are forward-looking statements which by their nature are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s and any Subsidiaries’ control, and that actual results may differ,
perhaps materially, from those expressed or implied in such forward looking
statements, and the Borrower gives no assurance that the projections will be
realized).

SECTION 3.12 Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) will be Margin Stock.

SECTION 3.13 [Reserved].

SECTION 3.14 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15 Subsidiaries. Schedule 3.15 is a complete and correct list of all
of the Subsidiaries of the Borrower as of the Effective Date, together with, for
each such Subsidiary as of the Effective Date, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Subsidiary Guarantor
or an Excluded Subsidiary. As of the Effective Date, except as disclosed in
Schedule 3.15, (x) each of the Borrower and its Subsidiaries owns, free and
clear of Liens (other than Liens created pursuant to the Security Documents and
statutory Liens permitted under Section 6.02), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 3.15, (y) all of the issued and outstanding Capital Stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

SECTION 3.16 Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 6.02.

SECTION 3.17 Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers, and to the knowledge of the
Borrower, its employees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Borrower
being designated as a Sanctioned Person. None of (a) the Borrower, any such
Subsidiary, any of their respective directors or officers or (b) to the
knowledge of the Borrower, any employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No use of proceeds
of any Loan or other Transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

47



--------------------------------------------------------------------------------

(b) The Borrower, each of its Subsidiaries and, to the knowledge of the
Borrower, its employees and agents, are in compliance in all material respects
with the USA PATRIOT Act, and any other applicable terrorism and money
laundering laws, rules, regulations and orders.

SECTION 3.18 Solvency. On such date, the Borrower and its Subsidiaries on a
consolidated basis, after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith will be Solvent.

SECTION 3.19 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to Effective Date. This Agreement shall not become
effective until the date on which the following conditions have been satisfied
(or such conditions shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent shall have received from the
Borrower, each Subsidiary Guarantor (with respect to the Security Agreement and
Guaranty only) and each Lender (with respect to this Agreement only) either a
counterpart of this Agreement, the Security Agreement and Guaranty Agreement
signed on behalf of such Person (which may include telecopy or email
transmission of a signed signature page to this Agreement).

(b) FP Stock Purchase. The Administrative Agent shall have received a copy of
the FP Stock Purchase Agreement, duly executed by all the parties thereto.

(c) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Borrower in
the form of Exhibit G.

(d) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a senior executive officer
of the Borrower, to the effect that (i) the representations and warranties of
the Borrower set forth in Article III, and of each Loan Party in each of the
other Loan Documents to which it is a party, shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and (ii) at the time of and immediately after giving effect to
the Effective Date, no Default or Event of Default shall have occurred and be
continuing.

 

48



--------------------------------------------------------------------------------

(f) No Default or Event of Default. At the time of and immediately after giving
effect to such Loan, no Default or Event of Default shall have occurred and be
continuing.

(g) [Reserved].

(h) Material Adverse Effect. Since December 31, 2019, no change, development or
event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

(i) USA PATRIOT Act. (i) The Administrative Agent shall have received, at two
days prior to the Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least three days
prior to the Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to the Effective Date, any Lender that has requested in writing
a Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(j) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in respect thereof.

(k) Lien Searches. The Administrative Agent shall have received the results of
recent UCC, tax and judgment Lien searches with respect to each of the Loan
Parties to the extent reasonably required by the Administrative Agent, and such
results shall not reveal any material judgment or any Lien on any of the assets
of the Loan Parties except for Liens permitted under Section 6.02 or Liens to be
discharged on or prior to the Effective Date.

(l) Perfection Certificate. The Administrative Agent (or its counsel) shall have
received a completed perfection certificate dated the Effective Date and signed
by a Responsible Officer of each Loan Party, together with all attachments
contemplated thereby.

(m) Pledged Stock and Pledged Notes. The Administrative Agent (or its counsel)
shall have received (i) the certificates representing the Capital Stock required
to be pledged pursuant to the Security Agreement, together with an undated stock
power or similar instrument of transfer for each such certificate endorsed in
blank by a duly authorized officer of the pledgor thereof, and (ii) each
Material Debt Instrument (if any) endorsed (without recourse) in blank (or
accompanied by an transfer form endorsed in blank) by the pledgor thereof.

(n) Filings Registrations and Recordings. The Administrative Agent (or its
counsel) shall have received (i) UCC (or similar) financing statements naming
the Borrower and each Subsidiary Guarantor as debtor and the Administrative
Agent as secured party, in appropriate form for filing, registration or
recordation in the jurisdiction of incorporation or organization of each such
Loan Party and (ii) short form security agreements in appropriate form for
filing with the United States Patent and Trademark Office and the United States
Copyright Office, as appropriate, with respect to the patents, trademarks,
copyrights and exclusive copyright licenses of the Borrower and the Subsidiary
Guarantors registered or applied for with such offices, which items are listed
in the Perfection Certificate and constituting Collateral.

 

49



--------------------------------------------------------------------------------

SECTION 4.02 Conditions to Extension of Initial Term Loans. The obligation of
each Lender to make any Initial Term Loan is subject to the satisfaction (or
waiver pursuant to Section 9.02) of the following conditions:

(a) Legal Opinion. The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Initial Funding Date) of Latham & Watkins LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent, covering
such other matters relating to the Loan Parties, this Agreement or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(b) Fees; Costs and Expenses. The Administrative Agent and the Lenders shall
have received the payment and/or reimbursement of all fees, expenses and other
amounts due and payable on or prior to the Initial Funding Date, including, to
the extent invoiced at least one Business Days prior to the Initial Funding
Date, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder, which in each case may be netted
from the borrowing on the Initial Funding Date.

(c) FP Stock Purchase. The FP Stock Purchase shall be consummated simultaneously
or substantially concurrently with the funding of the Initial Term Loans in
accordance with terms of the FP Stock Purchase Agreement.

SECTION 4.03 Conditions to Each Extension of Delayed Draw Term Loans. The
obligation of each Lender to make any Delayed Draw Term Loan is subject to the
satisfaction (or waiver pursuant to Section 9.02) of the following conditions:

(a) Maximum Amount. The maximum amount of the Delayed Draw Term Loans being
requested to be borrowed on such date shall not exceed the Aggregate Delayed
Draw Term Commitment.

(b) Operating Expenses. The aggregate amount of Cash Operating Expenses for the
most recent fiscal quarter for which financial statements have been delivered to
Lenders pursuant to Section 5.01 shall not exceed $23,500,000.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated as of such Delayed Draw Term Loan Funding Date by a senior
executive officer of the Borrower, to the effect that (i) the representations
and warranties of the Borrower set forth in Article III (other than
Section 3.04(b)), and of each Loan Party in each of the other Loan Documents to
which it is a party, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of such
Delayed Draw Term Loan Funding Date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date), (ii) at the time of and immediately after giving effect to such Delayed
Draw Term Loan Funding Date, no Default or Event of Default shall have occurred
and be continuing and (iii) since the Effective Date, no change, development or
event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

(d) Fees; Costs and Expenses. The Administrative Agent and the Lenders shall
have received the payment and/or reimbursement of all fees, expenses and other
amounts due and payable on or prior to the Delayed Draw Term Funding Date,
including, to the extent invoiced at least one Business Days prior to the
Delayed Draw Term Funding Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

50



--------------------------------------------------------------------------------

(e) Material Adverse Effect. Since the Effective Date, no change, development or
event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full in cash, the Borrower (on behalf of itself and each of
its Subsidiaries) covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Borrower (or such
other period for the filing of the Borrower’s annual report on Form 10-K as
permitted under applicable law, regulations and orders for similarly situated
companies), the audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without any qualification or exception as to the scope of
such audit, other than a “going concern” or similar qualification) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and accompanied by a narrative report containing management’s discussion
and analysis of the financial position and financial performance for such fiscal
year in reasonable form and detail;

(b) within 60 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower (or such other period for the filing of the
Borrower’s quarterly report on Form 10-Q as permitted under applicable law,
regulations and orders for similarly situated companies), the consolidated
balance sheets and related consolidated statements of income and cash flows of
the Borrower and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
in reasonable detail and certified by a Responsible Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, (X) a certificate of a Responsible Officer
(I) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (II) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11(a), and (III) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
most recent audited financial statements of the Borrower referred to in
Section 3.04(a) and, if any such change has occurred, specifying the

 

51



--------------------------------------------------------------------------------

effect of such change on the financial statements accompanying such certificate,
(Y) a certificate of a Responsible Officer setting forth the information
required pursuant to Annexes 1 through 4 of the Security Agreement and
certifying that such Annexes are true and correct in all material respects and
contain all applicable collateral as of such date or confirming that there has
been no change in such information since the date of the most recent certificate
delivered pursuant to this Section 5.01(c)(Y) and (Z) a list of each direct and
indirect subsidiary of the Borrower that identifies each such Person as a
Subsidiary and/or an Excluded Subsidiary as of the date of delivery of such list
or a confirmation that there has been no change to such information since the
later of the Effective Date and the date of the last such list and (ii) by no
later than ten Business Days after the end of each fiscal quarter and each
fiscal year, a certificate of a Responsible Officer (I) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(II) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.11(b);

(d) annually, as soon as available, but in any event by no later than the
delivery of the financial statements required by Section 5.01(a) for any fiscal
year of the Borrower, an annual budget of the Borrower and its Subsidiaries for
such fiscal year in the same form prepared for the Borrower’s board of directors
or in such other form reasonably satisfactory to the Administrative Agent;

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or any ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

(f) promptly upon receipt thereof, copies of all other final reports submitted
to the Borrower by its independent certified public accountants in connection
with any annual or interim audit or review of the books of the Borrower made by
such accountants; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Sections 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website or (ii) on which such documents are posted on the Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent).

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

 

52



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, if adversely determined could
not reasonably be expected to result in a Material Adverse Effect

(c) the occurrence of any ERISA Event that, individually or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except (other than with respect to the Borrower’s legal existence)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or 6.04.

SECTION 5.04 Payment of Taxes and Other Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrower may
maintain self-insurance reasonable and customary for similarly situated Persons.

(b) With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the Borrower shall, or shall cause
the applicable Loan Party to, (i) maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgaged Property of the Borrower and each other Loan Party ceases to be
financially sound and reputable after the Effective Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such amounts
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent or any other Lender, deliver to the Administrative Agent
(for distribution to all Lenders), evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and the Lenders,
including, without limitation, evidence of annual renewals of such insurance.

 

53



--------------------------------------------------------------------------------

SECTION 5.07 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which true and
correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities.

SECTION 5.08 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
which shall be at the reasonable expense of the Borrower, not to exceed one time
per year, and during the continuation of an Event of Default, at any time during
normal business hours with reasonable prior notice. Any Lender may accompany the
Administrative Agent in connection with any inspection at such Lender’s expense
for performing any inspections as provided under this Section 5.08.
Notwithstanding any provision to the contrary, all visits, inspections, meetings
and discussions held pursuant to this Section 5.08 are subject to applicable
attorney-client privilege exceptions and compliance with non-disclosure and
confidentiality agreements between the Borrower, any of its Subsidiaries and
third parties.

SECTION 5.09 Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws and any Requirements of Law relating to
ERISA), in each case, applicable to it or its property, and all Contractual
Obligations (including its policies relating to privacy and security), in each
case, binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.10 Use of Proceeds . The proceeds of the Term Loans shall be used for
general corporate purposes of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of Regulations T, U or X.

SECTION 5.11 Additional Subsidiary Guarantors; Real Property; Further
Assurances.

(a) Subsidiary Guarantors. The Borrower will take such action, and will cause
each of its Subsidiaries (other than any Excluded Subsidiary), to take such
action, from time to time as shall be reasonably necessary to ensure that all
such Subsidiaries of the Borrower (other than Excluded Subsidiaries) are
“Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that (x) the Borrower or any of its Subsidiaries shall
form or acquire any new Domestic Subsidiary (including any Subsidiary formed as
a result of an LLC Division) that shall constitute a Subsidiary hereunder (other
than an Excluded Subsidiary) or (y) any Subsidiary of the Borrower or any of its
Subsidiaries shall cease to constitute an Excluded Subsidiary, the Borrower and
its Subsidiaries will cause such Subsidiary to, within 60 days (or such longer
time as the Administrative Agent may agree in its sole discretion):

(i) become a “Subsidiary Guarantor” under the Guaranty Agreement, and a “Secured
Party” under the Security Agreement pursuant to a Subsidiary Joinder Agreement;

 

54



--------------------------------------------------------------------------------

(ii) cause such Subsidiary to take such action (including delivering such shares
of stock and executing and delivering such Uniform Commercial Code financing
statements) as shall be necessary to create and perfect valid and enforceable
first priority Liens on substantially all of the personal property of such new
Subsidiary as collateral security for the obligations of such new Subsidiary
hereunder to the extent required pursuant to the Security Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents as is substantially consistent with those
delivered by the Loan Parties pursuant to Section 5.01 on the Effective Date as
the Administrative Agent shall reasonably request.

(b) Real Property. If, subsequent to the Effective Date, a Loan Party (including
a Person that becomes a Subsidiary Guarantor pursuant to Section 5.11(a)) shall
acquire any fee-owned real property (for the avoidance of doubt which shall not
include leasehold interests in any real property) having a fair market value of
$5,000,000 or more (a “Material Real Property”) in the reasonable estimation of
the Borrower, the Borrower shall promptly (and in any event within 10 Business
Days), after any Responsible Officer of a Loan Party acquires knowledge of same,
notify the Administrative Agent and each Lender of same. The relevant Loan Party
shall not be required to execute and deliver any Mortgage on such Material Real
Property until (x) at least 60 days from the date the Borrower provided the
Administrative Agent, each Lender with prior written notice of such acquisition
of such Material Real Property and (y) the Borrower has received confirmation
from the Administrative Agent and each Lender that flood insurance due diligence
and flood insurance compliance as required by Section 5.11(b)(ix) hereto has
been completed. As soon as practicable thereafter, but in any event within 90
days thereafter (or such later date as the Administrative Agent may agree), each
Loan Party shall, and shall cause each of its Subsidiaries to, take such action
at its own expense as reasonably requested by the Administrative Agent to grant
to the Administrative Agent the following with respect to such Material Real
Property:

(i) Mortgages; Fixture Filings. The Borrower will deliver to the Administrative
Agent a Mortgage encumbering such Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of the appropriate recording office of the County where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as may be reasonably necessary or advisable in
connection with the recording or filing thereof to create a lien under
applicable laws, and such financing statements and other instruments as may be
reasonably necessary or advisable to grant a mortgage or deed of trust lien
under the laws of the applicable jurisdiction on the Mortgaged Property and
fixtures located thereon;

(ii) Consents and Approvals. The Borrower will deliver to the Administrative
Agent such consents, approvals, assignments, amendments, supplements, estoppels,
tenant subordination agreements, non-disturbance agreements or other instruments
as may be reasonably necessary or advisable in order for the applicable Loan
Party to grant the Lien of the Mortgage with respect thereto;

(iii) Title Insurance Policies. The Borrower will deliver to the Administrative
Agent a policy of title insurance (or marked-up title insurance commitment or
title proforma having the effect of a policy of title insurance) (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Property described therein in an amount not less
than the estimated fair market value of such Mortgaged Property as reasonably
determined by the Borrower, which Title Policy shall (A) be issued by a
nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be

 

55



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including (to the extent available in the applicable jurisdiction and/or
with respect to the Mortgaged Property, in each case, on commercially reasonable
terms) endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates and
(D) contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its reasonable discretion;

(iv) Affidavits and Other Information. The Borrower will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;

(v) Payment of Title Fees and Premiums. The Borrower will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;

(vi) Leases. The Borrower will deliver to the Administrative Agent copies of all
leases (or other agreements relating to possessory interests, if any) affecting
such Mortgaged Property pursuant to which any Loan Party holds the lessor’s (or
other grantor’s or licensor’s) interest, which agreement shall, if reasonably
requested by the Administrative Agent, be subordinate to the Lien of the
applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent;

(vii) Opinions. The Borrower will deliver to the Administrative Agent favorable
written opinions, addressed to the Administrative Agent and the Secured Parties,
of local counsel to the Loan Parties in each jurisdiction (i) where a Mortgaged
Property is located regarding the enforceability of each such Mortgage and
customary related matters and (ii) where the applicable Loan Party granting the
Mortgage on said Mortgaged Property is organized, regarding the due execution,
delivery and enforceability of each such Mortgage, and such other matters as may
be reasonably requested by the Administrative Agent, each in form and substance
reasonably acceptable to the Administrative Agent; and

(viii) Surveys. The Borrower will deliver to the Administrative Agent a survey
of such Mortgaged Property that is (A) (w) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (x) certified to the Administrative Agent and the Title Company,
(y) compliant with the minimum requirements of the American Land Title
Association as such requirements are in effect on the date of preparation
thereof and (z) sufficient for the Title Company to remove the standard survey
exception from the applicable Title Policy and to provide reasonable and
customary survey-related endorsements thereto or (B) otherwise reasonably
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto.

 

56



--------------------------------------------------------------------------------

(ix) Flood Hazards. The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration page relating to an insurance policy, in
either case showing coverage for flood insurance in an amount reasonably
satisfactory to the Administrative Agent and each Lender and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws, each of which shall (A) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (B) name the Administrative Agent, on
behalf of the Secured Parties, as additional insured and loss payee/mortgagee,
(C) identify the address of each property located in a Special Flood Hazard
Area, the applicable flood zone designation and the flood insurance coverage and
deductible relating thereto and (D) be otherwise in form and substance
reasonably satisfactory to the Administrative Agent and each Lender. The
Administrative Agent has adopted internal policies and procedures that address
requirements placed on federally regulated Lenders under the Flood Insurance
Laws. The Administrative Agent will post on the applicable electronic platform
(or otherwise distribute to each lender in the syndicate) documents that it
receives in connection with the Flood Insurance Laws. However, the
Administrative Agent reminds each Lender and Participant that, pursuant to the
Flood Insurance Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

(x) No Material Real Property. As of the Effective Date, there is no Material
Real Property owned by the Loan Parties.

Notwithstanding anything to the contrary herein, (i) the Administrative Agent
may waive any of the requirements specified in this Section 5.11(b) if the
Administrative Agent determines, in its sole discretion, that the burden, cost,
time or consequences of obtaining such deliverable is excessive in relation to
the benefits to be obtained therefrom by the Secured Parties, and (ii) if the
Borrower, after using commercially reasonable efforts, is unable to comply with
the requirements of Section 5.11(b)(ix) or with any commercially reasonable
request made pursuant thereto by the Administrative Agent or any Lender, in each
case with respect to any Material Real Property, then the Borrower shall not be
required to deliver any of the items set forth in Section 5.11(b) with respect
to such Material Real Property (it being understood and agreed by the parties
hereto that compliance by the Borrower with, and any request by the
Administrative Agent or any Lender for the Borrower to comply with, the
requirements of Section 5.11(b)(ix), in each case to the extent required by the
Flood Insurance Laws, is commercially reasonable); provided that nothing in this
paragraph shall result in the non-compliance by the Administrative Agent or any
Lender with the Flood Insurance Laws.

(c) Further Assurances. The Borrower will, and will cause each of the Loan
Parties to, take such action from time to time as shall reasonably be requested
by the Administrative Agent to effectuate the purposes and objectives of this
Agreement. Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary of a Loan Party, the applicable
Loan Party agrees forthwith to deliver to the Administrative Agent pursuant to
the Security Agreement the certificates evidencing such shares of stock (to the
extent certificated), accompanied by undated stock powers executed

 

57



--------------------------------------------------------------------------------

in blank and to take such other action as the Administrative Agent shall
reasonably request to perfect the security interest created therein pursuant to
the Security Agreement. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no Loan Party shall be required to grant
or perfect a security interest in any property with respect to which the
Administrative Agent and the Borrower determine, in their reasonable discretion,
that the costs or other consequences of granting or perfecting a security
interest therein (including any material adverse tax consequences) are excessive
in relation to the benefits to Secured Parties afforded thereby. If requested by
the Administrative Agent, the Borrower will, and will cause each of its
Subsidiaries to cooperate with and provide any information necessary for the
Administrative Agent to conduct its flood due diligence and flood insurance
compliance.

SECTION 5.12 Post-Closing Obligations. As promptly as practicable, and in any
event within the time periods following the Effective Date specified on Schedule
5.12 or such later date as the Administrative Agent agrees to in writing in its
reasonable discretion, the Borrower and each other applicable Loan Party shall
deliver the documents or take the actions specified on Schedule 5.12.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full in cash, the Borrower (on behalf of itself and each of its
Subsidiaries) covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness existing on the Effective Date (other than any obligation with
respect to such indebtedness that is less than $500,000 individually or
$2,500,000 in the aggregate) and set forth on Schedule 6.01 and any Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 6.01(b) that does not increase the
outstanding principal amount thereof;

(c) (i) Indebtedness of the Borrower to any Loan Party, (ii) Indebtedness of any
Loan Party (other than the Borrower) to the Borrower or any other Loan Party,
(iii) Indebtedness of any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party and (iv) Indebtedness of any Subsidiary that
is not a Loan Party to any Loan Party solely to the extent (x) constituting an
Investment pursuant to Section 6.06(c)(ii) (and subject to the limitations
therein) and (y) such Indebtedness is evidenced by a promissory note that is
pledged as Collateral and delivered to the Administrative Agent;

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions thereof and Permitted
Refinancing Indebtedness incurred to refund, refinance and replace any such
Indebtedness incurred under this Section 6.01(d) that does not increase the
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to, at the time of or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the sum of the aggregate principal
amount of Indebtedness permitted by this clause (d) shall not exceed $5,000,000;

 

58



--------------------------------------------------------------------------------

(e) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date and any Permitted Refinancing Indebtedness incurred to refund, refinance or
replace any such Indebtedness incurred under this Section 7.01(e); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the sum of the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $10,000,000;

(f) Convertible Indebtedness; provided that (I) that the aggregate principal
amount of Convertible Indebtedness permitted to be outstanding at any time by
this clause (f) shall not exceed the lesser of (x) $200,000,000 and (y)
$325,000,000 minus the aggregate principal amount of Term Loans outstanding at
such time, (II) such Indebtedness shall not (x) mature prior to 91 days after
the Latest Maturity Date or have a Weighted Average Life to Maturity that is
shorter than the then remaining Weighted Average Life to Maturity on the Loans
and (y) shall not be subject to mandatory redemption or prepayment (other than
upon conversion) prior to the date that is 91 days after the Latest Maturity
Date (other than customary mandatory redemption provisions upon a fundamental
change) and (III) the definitive documentation governing such Indebtedness
(x) does not contain terms, taken as a whole, that are more restrictive than the
terms contained in this Agreement and (y) does not contain any financial
maintenance covenants;

(g) Indebtedness of Foreign Subsidiaries; provided that the sum of the aggregate
principal amount of Indebtedness permitted to be outstanding at any time by this
clause (g) shall not exceed $5,000,000 (or the foreign currency equivalent
thereof, if not denominated in Dollars);

(h) Indebtedness arising out of (i) Cash Management Obligations and (ii) Hedging
Agreements not entered into for speculative purposes, in each case of the
Borrower or any Subsidiary;

(i) Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of equity of the Borrower by any such person in an aggregate
principal amount outstanding at the time not to exceed $2,000,000;

(j) Indebtedness of the Borrower or any Subsidiary incurred to finance a
Permitted Acquisition not to exceed $20,000,000;

(k) additional Indebtedness of the Loan Parties in an aggregate principal amount
outstanding at the time of incurrence not to exceed $20,000,000 so long as at
the time of incurrence of such additional Indebtedness and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(l) Indebtedness of the Borrower or any Subsidiary in connection with one or
more standby or trade-related letters of credit, performance bonds, bid bonds,
stay bonds, appeal bonds, bankers’ acceptances, surety bonds, statutory
obligations or bonds, health or social security benefits, unemployment or other
insurance obligations, workers’ compensation claims, insurance obligations, bank
guarantees, surety bonds, utility bonds, performance guarantees, completion
guarantees or other similar bonds and obligations issued by or on behalf of the
Borrower or a Subsidiary, in each case, in the ordinary course of business or
pursuant to self-insurance obligations and not in connection with the borrowing
of money or the obtaining of advances;

 

59



--------------------------------------------------------------------------------

(m) Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or Disposition permitted hereunder;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(o) Indebtedness of the Borrower or any Subsidiary consisting of the financing
of insurance premiums owed to the provider of such insurance or an affiliate
thereof in the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any Subsidiaries from guaranties of
letters of credit, surety bonds or performance bonds securing the performance by
the Borrower or any such Subsidiaries pursuant to such agreements, in connection
with the effectuation of an Investments permitted under Section 6.06; and

(q) additional unsecured Indebtedness of the Borrower or any Subsidiary in an
unlimited amount so long as (i) no Event of Default shall have occurred and be
continuing or will immediately result from the incurrence of such Indebtedness,
(ii) after giving effect to such Indebtedness on a Pro Forma Basis, the Total
Leverage Ratio is less than or equal to 3.75 to 1.00, in each case, as of the
last day of the most recently ended Reference Period, (iii) such Indebtedness is
unsecured and subordinated to the prior payment of the Obligations in full in
cash pursuant to the terms of a subordination agreement that is in form and
substance reasonably satisfactory to the Administrative Agent, (iv) such
Indebtedness does not mature earlier than 365 days after the Latest Maturity
Date, (v) such Indebtedness does not require the payment of any principal or
interest in cash prior to the Latest Maturity Date and (vi) the restrictions in
the definitive documentation governing such Indebtedness are not more
restrictive, taken as a whole, than the restrictions contained in this
Agreement;

provided, however, that the principal amount of Indebtedness incurred by the
Borrower and/or any of its Subsidiaries pursuant to clauses (d), (e), (g), (i)
and/or (j) of this Section 6.01 shall not exceed $35,000,000 in the aggregate at
any one time outstanding.

For purposes of determining compliance with this Section 6.01 or Section 6.06,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Effective
Date, on the Effective Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Effective Date, on the date on which such Indebtedness
was incurred (in respect of term Indebtedness) or committed (in respect of
revolving Indebtedness); provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a currency other than Dollars (or in
a different currency from the Indebtedness being refinanced), and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
accrued interest, defeasance costs and other costs and expenses incurred in
connection with such refinancing.

 

60



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower will be permitted to divide
and classify such item of Indebtedness (or any portion thereof) on the date of
its incurrence.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence. “Increased Amount” of any Indebtedness shall mean any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.

SECTION 6.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to the Loan Documents;

(b) Permitted Liens;

(c) any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the Effective Date and (other than Liens that secure obligations of
less than $100,000 individually or $2,500,000 in the aggregate) set forth on
Schedule 6.02; provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any of its Subsidiaries other than proceeds and
products thereof and (ii) any such Lien shall secure only those obligations
which it secures on the Effective Date and extensions, renewals, modifications,
restatements, replacements and combinations thereof that do not increase the
outstanding principal amount thereof or commitment therefor, in each case, as in
effect on the Effective Date and any Permitted Refinancing Increase;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(d) (including any Permitted Refinancing
Indebtedness in respect thereof), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
any Permitted Refinancing Increase and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary other
than proceeds and products of such fixed or capital assets;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(d), (e) or (j), (ii) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (iii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary other
than proceeds and products of such acquired assets and (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the original outstanding
principal amount thereof beyond any Permitted Refinancing Increase;

 

61



--------------------------------------------------------------------------------

(f) Liens as a result of the filing of UCC financing statements as precautionary
measure in connection with leases, operating leases or consignment arrangements;

(g) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02 (other than Section 6.02(n)); provided that (i) such Lien does not
extend to any other property (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced,
refunded, extended, renewed or replaced) and (ii) except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” the aggregate principal
amount of Indebtedness secured by such Lien is not increased;

(h) Liens securing Indebtedness or other obligations not prohibited hereunder,
in each case of the Borrower or a Subsidiary owed to the Borrower or a
Subsidiary; provided that no Loan Party shall grant a Lien in favor of a
non-Loan Party;

(i) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such bank and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

(j) [reserved];

(k) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(l) Liens solely on any cash money deposits made by the Borrower or any
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
Liens on assets to be disposed of pending a Disposition permitted hereunder of
such assets pursuant to any asset purchase agreement or similar agreement;

(m) Liens securing Indebtedness incurred under Section 6.01(h); and

(n) Liens not otherwise permitted by this Section 6.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $20,000,000; provided that (x) up to $10,000,000 of such
amount may be secured by Liens that attach only to specific assets or property
and (y) all other Liens incurred under this clause (n) shall be junior to the
Liens on the Collateral securing the Obligations pursuant to an intercreditor
agreement that is in form and substance satisfactory to the Administrative
Agent.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described above but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described above, the Borrower may, in its sole discretion, classify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of classification
will be entitled to only include the amount and type of such Lien or such item
of Indebtedness secured by such Lien (or any portion thereof) in one of the
above clauses (or any portion thereof).

 

62



--------------------------------------------------------------------------------

SECTION 6.03 Mergers, Consolidations, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation or division, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or undergo an LLC Division,
except that:

(a) any Subsidiary may be merged or consolidated with or into the Borrower, so
long as the Borrower is the surviving entity;

(b) any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;

(c) the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which (i) the Borrower is the surviving or continuing
Person or (ii) only with respect to a Subsidiary, (x) a Loan Party is the
surviving or continuing Person or (y) the Subsidiary is not the surviving Person
but such merger or consolidation is permitted under Section 6.04; and

(d) any Subsidiary may be wound up, dissolved or liquidated if the Borrower
determines in good faith such winding up, liquidation or dissolution is in the
best interests of the Borrower and not materially disadvantageous to the Lenders
and all assets (if any) of such Subsidiary are transferred to a Loan Party prior
to such wind up, dissolution or liquidation.

SECTION 6.04 Dispositions. The Borrower will not, and will not permit any of its
Subsidiaries to Dispose of, in one transaction or a series of transactions, any
part of its business or property, whether now owned or hereafter acquired,
except:

(a) damaged, obsolete, unusable, surplus, used or worn out property, tools or
equipment no longer used or useful in its business;

(b) any inventory or other property sold or disposed of in the ordinary course
of business and for fair consideration;

(c) Dispositions to the Borrower or a Subsidiary, including the sale or issuance
by the Borrower or any Subsidiary of any equity interests of any Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
(i) the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be an Investment in a Subsidiary that is not a
Loan Party permitted by Section 6.06 or (iii) to the extent constituting a
Disposition to a Subsidiary that is not a Loan Party, such Disposition is for
fair market value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.06;

(d) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Loan Party;

 

63



--------------------------------------------------------------------------------

(e) the Capital Stock of any Subsidiary may be sold, transferred or otherwise
disposed of to the Borrower or any wholly owned Subsidiary of the Borrower that
is a Loan Party;

(f) [reserved];

(g) Dispositions of property by the Borrower or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 6.12;

(h) Dispositions to effect transactions permitted pursuant to Sections 6.02,
6.03 (other than Section 6.03(c)(y)) and 6.07;

(i) the abandonment, allowance to lapse or expiration of intellectual property
in the ordinary course of business;

(j) Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(k) Dispositions of defaulted receivables in the ordinary course of business or
in connection with the compromise, settlement or collection thereof in the
ordinary course of business or in bankruptcy or similar proceeding;

(l) Dispositions of assets resulting from condemnation or casualty events;

(m) Dispositions of property by the Borrower or any Subsidiary if immediately
after giving effect to such Disposition, (i) the aggregate consideration
received by the Borrower and its Subsidiaries for such Disposition shall be in
an amount at least equal to the fair market value (as reasonably determined by
the Borrower in good faith) thereof (measured either, at the option of the
Borrower, at the time of the Disposition or as of the date of the definitive
agreement with respect to such Disposition) and (ii) at least 75% of the
aggregate consideration for such Disposition shall be paid in cash or Cash
Equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:

(A) (i) instruments, notes, securities or other obligations received by the
Borrower or such Subsidiary from the purchaser that within 180 days of the
closing is converted by the Borrower or such Subsidiary to cash or Cash
Equivalents, to the extent of the cash or Cash Equivalents actually so received
and (ii) any cash payments received with respect to instruments, notes,
securities or other obligations referred to in clause (i) immediately above
within 180 days of such Disposition;

(B) the assumption by the purchaser of Indebtedness or other obligations or
liabilities (as shown on the Borrower’s most recent balance sheet or in the
footnotes thereto) of the Borrower or a Subsidiary pursuant to operation of law
or a customary novation or assumption agreement; and

(C) any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in the Disposition, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $5,000,000 (with the fair market value (as reasonably
determined by the Borrower in good faith) of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);

 

64



--------------------------------------------------------------------------------

(n) any surrender or waiver of contractual rights or the settlement, release, or
surrender of contractual, tort or other claims of any kind or any settlement,
discount, write off, forgiveness, or cancellation of any Indebtedness owing by
any present or former directors, officers, or employees of the Borrower or` any
Subsidiary or any of their successors or assigns;

(o) the unwinding or termination of any Hedging Agreement;

(p) leases of real or personal property and non-exclusive licenses and
sub-licenses of intellectual property, in each case, in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Subsidiaries; and

(q) Dispositions for fair market value (as reasonably determined by the Borrower
in good faith) of non-core assets acquired in connection with an Acquisition
permitted hereunder by the Borrower or any Subsidiary, provided that the
marketing of such Disposition commences within 90 days of such Acquisition, and
provided, further, that such non-core assets are designated at time of the
Acquisition by the Borrower in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrower or any of its
Subsidiaries or any of their respective businesses.

SECTION 6.05 Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Effective Date and businesses reasonably related, complementary, adjacent,
incidental or ancillary thereto and vertical or horizontal reasonably related
expansions thereof.

SECTION 6.06 Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase, except:

(a) Cash and Cash Equivalents;

(b) Investments (other than Investments permitted under clauses (a) and (c) of
this Section) existing on the Effective Date and set forth on Schedule 6.06 and
any Investment that replaces, refinances or refunds any Investment made pursuant
to this Section 6.06(b); provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder;

(c) (i) Investments by any Loan Party in any other Loan Party; and
(ii) Investments by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party; provided that (x) any Investment made by any Subsidiary that is
not a Loan Party in any Loan Party shall be unsecured and subordinated in right
of payment to the Guaranteed Obligations pursuant to an intercompany note in
form and substance acceptable to the Administrative Agent and (y) Investments by
Loan Parties in Subsidiaries that are not Loan Parties shall (A) not exceed
$60,000,000 in the aggregate in any fiscal year (measured when such Investment
is made) and (B) be limited to Investments in Foreign Subsidiaries to fund
operating expenditures thereof that are incurred in the ordinary course of
business and are consistent with past practices;

(d) Indebtedness permitted by Section 6.01 (other than Section 6.01(c));

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

 

65



--------------------------------------------------------------------------------

(f) Acquisitions after the Effective Date by the Borrower or any other Loan
Party; provided that (i) if such Acquisition is an acquisition of Capital Stock
of a Person, such Acquisition shall not be opposed by the board of directors (or
similar governing body) of such Person and shall, to the extent required by the
terms hereof, become a Loan Party in accordance with this Agreement, (ii) no
Default or Event of Default shall have then occurred and be continuing or would
result therefrom, (iii) after giving effect to such Acquisition on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 3.75 to 1.00, in each
case, as of the last day of the most recently ended Reference Period and
(iv) prior to the consummation of any such Acquisition, the Administrative Agent
shall have received a certificate of a Responsible Officer setting forth the
calculations required to determine compliance with clauses (ii) and (iii) above
and certifying that the conditions set forth in this clause (f) with respect to
such Acquisition have been satisfied (any Acquisition that satisfies the
requirements of this clause (f), a “Permitted Acquisition”);

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments (including debt obligations)
received by the Borrower and its Subsidiaries in connection with the bankruptcy
or reorganization of suppliers and/or customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and/or suppliers
arising in the ordinary course of business;

(h) Investments under (i) Hedging Agreements entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities
and (ii) Permitted Bond Hedge Transactions;

(i) bona fide loans and advances to employees and officers of the Borrower and
its Subsidiaries for the purpose of paying payroll, travel and related expenses
and other loans and advances incurred for proper business purposes of the
Borrower or such Subsidiary;

(j) Investments received by the Borrower and its Subsidiaries in connection with
any Disposition permitted by Section 6.04;

(k) Investments held by any Person that becomes a Subsidiary after the Effective
Date; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary and are not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) such Investments shall not be increased
after such time unless such increase is permitted by another clause of this
Section;

(l) other Investments after the Effective Date; provided that (i) at the time of
any such Investment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (ii) after giving
effect to such Investment on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 3.00 to 1.00, in each case, as of the last day of the most
recently ended Reference Period;

(m) Investments in an aggregate amount not to exceed the Available Amount;
provided that (i) at the time of any such Investment and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) after giving effect to such Investment on a Pro Forma Basis,
the Total Leverage Ratio is less than or equal to 3.50 to 1.00, in each case, as
of the last day of the most recently ended Reference Period;

(n) Investments received in compromise or resolution of litigation, arbitration
or other disputes;

(o) endorsements for collection or deposit in the ordinary course of business;

 

66



--------------------------------------------------------------------------------

(p) (i) Investments made pursuant to surety bonds, performance bonds, bid bonds,
appeal bonds and related letters of credit or similar obligations, in each case,
to the extent such surety bonds, performance bonds, bid bonds, substituting
appeal bonds, related letters of credit and similar obligations are permitted
under this Agreement and (ii) Investments consisting of indemnification
obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations or to secure liabilities to insurance carriers
under insurance arrangements, or good faith deposits, prepayments or cash
payments in connection with bids, tenders, contracts or leases or for payment of
rent, in each case entered into in the ordinary course of business;

(q) outstanding accounts payable owed to the Creators and Recoupable Payments in
the ordinary course;

(r) Investments to the extent that the payment for such Investments is made
solely with newly issued equity interests of the Borrower the proceeds of which
were not included in determining the Available Amount; and

(s) in addition to Investments otherwise expressly permitted by this
Section 6.06, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost on the date such Investment was made) not to
exceed $15,000,000 (measured at the time of such Investment) at any time
outstanding during the term of this Agreement.

For the avoidance of doubt, if any Investment is made in any Subsidiary of the
Borrower that at the time of such Investment was not a Loan Party and was
incurred pursuant to Section 6.06(c) and such Subsidiary subsequently becomes a
Loan Party, such Investment shall at the time that such Subsidiary constitutes a
Loan Party be deemed to constitute an incurrence of a new Investment in the
amount thereof under Section 6.06(c)(i) and such amount thereof shall be
restored to the amounts in Section 6.06(c)(iii).

SECTION 6.07 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(a) the Borrower and each Subsidiary may declare and pay dividends with respect
to its Capital Stock payable solely in additional shares of its Capital Stock
(other than Disqualified Stock);

(b) the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed
$2,000,000;

(c) cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

(d) so long as no Event of Default shall have occurred and is continuing or
would result therefrom, other Restricted Payments made pursuant to this
Section 6.07(d) in an amount not to exceed $5,000,000;

 

67



--------------------------------------------------------------------------------

(e) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration thereof or giving of the
redemption notice therefor if, at the date of declaration or giving of the
redemption notice therefor, such payment or redemption would be permitted under
this Section 6.07;

(f) the Borrower may make Restricted Payments after the Effective Date; provided
that, (i) at the time of any such Restricted Payment and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) after giving effect to such Restricted Payment on a Pro
Forma Basis, the Total Leverage Ratio is less than or equal to 2.25 to 1.00, in
each case, as of the last day of the most recently ended Reference Period; and

(g) the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (x) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (y) after giving effect
to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 6.11 recomputed as
of the last day of the most recently ended Reference Period and (z) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 2.50 to 1.00, in each case, as of the last day of the
most recently ended Reference Period; and

(h) (i) any payments in connection with a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (A) by delivery
of shares of the Borrower’s Capital Stock upon settlement thereof or (B) by (x)
set-off against the related Permitted Bond Hedge Transaction or (y) payment of
an early termination amount thereof in Capital Stock upon any early termination
thereof;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

SECTION 6.08 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from a Person that is not an Affiliate;

(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate;

(c) any Investment permitted by Section 6.06;

(d) any Restricted Payment permitted by Section 6.07;

(e) [reserved];

 

68



--------------------------------------------------------------------------------

(f) the payment of reasonable and customary (as determined in good faith by the
Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such Subsidiary, including reimbursement or
advancement of reasonable and documented out-of-pocket expenses and provisions
of liability insurance;

(g) loans or advances to officers, directors or employees of the Borrower in the
ordinary course of business of the Borrower or its Subsidiaries or otherwise
made on their behalf in an amount not to exceed $2,000,000 in the aggregate;

(h) any issuance of equity interests of the Borrower or any capital contribution
to the Borrower or any of the Subsidiaries;

(i) payments to or from, and transactions with, any joint ventures or similar
arrangements (including, without limitation, any cash management activities
relating thereto); provided that such arrangements are on terms no less
favorable to the Borrower and its Subsidiaries in any material respect, on the
one hand, than to the relevant joint venture partner and its Affiliates, on the
other hand, taking into account all related agreements and transactions entered
into by the Borrower and its Subsidiaries, on the one hand, and the relevant
joint venture partner and its Affiliates, on the other hand; and

(j) any Affiliate who is a natural person may serve as an employee or director
of the Borrower and its Subsidiaries and receive reasonable compensation for his
services in such capacity, which compensation may be paid directly to any entity
with which such Affiliate is affiliated.

SECTION 6.09 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Indebtedness of the Borrower or
any other Subsidiary; except:

(i) restrictions and conditions imposed by law or by this Agreement;

(ii) restrictions and conditions existing on the Effective Date set forth on
Schedule 6.09 (and any extension or renewal, or any amendment or modification,
thereof not expanding the scope of, any such restriction or condition);

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;

(iv) (with respect to clause (a) above) (x) restrictions or conditions imposed
by any secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
other Indebtedness permitted by this Agreement to the extent such restrictions
are not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement and (y) customary provisions in leases, licenses and
other contracts restricting the assignment thereof;

 

69



--------------------------------------------------------------------------------

(v) restrictions and conditions which are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary of the Borrower so long as such
restrictions or conditions were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower;

(vi) customary restrictions and conditions contained in the document relating to
any consensual Lien, so long as (i) such Lien is permitted by Section 6.02 and
such restrictions or conditions relate only to the specific asset(s) subject to
such Lien and (ii) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 6.09;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or the equity interests therein;

(viii) customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;

(ix) restrictions on cash or other deposits imposed under contracts entered into
in the ordinary course of business;

(x) (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Subsidiaries; and

(xi) provisions in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the obligations referred to in this Section 6.09; provided that
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower, not materially less favorable to the Loan Party with respect to such
limitations than those applicable pursuant to such obligations prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10 Optional Payments and Modifications of Subordinated Debt.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Indebtedness (collectively, “Restricted Debt
Payments”), except:

(i) payments of regularly scheduled interest (including any penalty interest, if
applicable) and payments of fees, expenses and indemnification obligations as
and when due (other than payments with respect to subordinated Indebtedness that
are prohibited by the subordination provisions thereof) and, to the extent the
Term Loan Maturity Date (in each case, as determined as of the date of
incurrence of such subordinated Indebtedness) is extended pursuant to the terms
hereof, payments of principal at scheduled maturity of such subordinated
Indebtedness;

(ii) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Junior Indebtedness (x) with the net cash proceeds of,
or in exchange for, any Permitted Refinancing Indebtedness, (y) in exchange for,
or out of the proceeds of, a substantially concurrent cash or non-cash
contribution (within 60 days deemed as substantially concurrent) to the capital
of the Borrower or a substantially concurrent offering (with any offering within
60 days deemed as

 

70



--------------------------------------------------------------------------------

substantially concurrent) of equity interests of the Borrower or (z) other than
with respect to Indebtedness incurred pursuant to Section 6.01(f), in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within 360 days of the date of such repayment,
prepayment, redemption, repurchase, defeasance, acquisition or retirement.

(iii) Restricted Debt Payments, provided that (i) at the time of any such
Restricted Debt Payment and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and (ii) after giving
effect to any such Restricted Debt Payment on a Pro Forma Basis, the Total
Leverage Ratio is less than or equal to 2.25 to 1.00 as of the last date of the
most recently ended Reference Period; and

(iv) Restricted Debt Payments in an aggregate amount not to exceed the Available
Amount, provided that (x) at the time of any such Restricted Debt Payment and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (y) after giving effect to any such Restricted
Debt Payment on a Pro Forma Basis, the Borrower is in compliance with the
financial covenants set forth in Section 6.11 recomputed as of the last day of
the most recently ended Reference Period and (z) after giving effect to any such
Restricted Debt Payment on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 2.50 to 1.00 as of the last date of the most recently ended
Reference Period.

(b) The Borrower will not amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms (taken as a whole) of any Junior Indebtedness in any manner materially
adverse to the interests of the Administrative Agent or the Lenders.

(c) The Borrower shall not, and shall not permit any of its Subsidiaries to,
make any cash payment to the holders of Convertible Indebtedness, or otherwise
in respect of Convertible Indebtedness, upon conversion, exchange or settlement
thereof (other than cash in lieu of fractional shares), unless the Excess Cash
of the Borrower immediately before and after such cash payment exceeds 110% of
the aggregate principal amount of Term Loans outstanding at such time.

SECTION 6.11 Financial Covenants.

(a) Minimum Consolidated Adjusted EBITDA. The Borrower shall not permit its
Consolidated Adjusted EBITDA for each Reference Period, as of the last day of
such Reference Period as set forth in the table below, to be less (or more
negative, as applicable) than the amount set forth opposite such date in the
table below:

 

Last Day of Reference Period

   Consolidated Adjusted EBITDA  

December 31, 2021

   ($ 25,000,000 ) 

March 31, 2022

   ($ 20,000,000 ) 

June 30, 2022

   ($ 10,000,000 ) 

September 30, 2022

   ($ 5,000,000 ) 

December 31, 2022

   $ 0  

March 31, 2023

   $ 3,500,000  

June 30, 2023

   $ 7,000,000  

 

71



--------------------------------------------------------------------------------

September 30, 2023

   $ 10,500,000  

December 31, 2023

   $ 15,500,000  

March 31, 2024

   $ 17,000,000  

June 30, 2024

   $ 18,500,000  

September 30, 2024

   $ 22,500,000  

December 31, 2024 and thereafter

   $ 25,000,000  

(b) Minimum Excess Cash. The Borrower shall not permit its Excess Cash to be
less than (a) $75,000,000 as of each of December 31, 2020, March 31, 2021,
June 30, 2021 and September 30, 2021, in each case, solely to the extent any
Delayed Draw Term Loans are outstanding as of such date and (b) $50,000,000 as
of the end of each fiscal quarter ending thereafter.

SECTION 6.12 Sale-Leasebacks. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Borrower or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Borrower and its Subsidiaries of real
property having a fair market value not exceeding $7,500,000 (measured at the
time such Sale/Leaseback Transaction has occurred).

SECTION 6.13 Changes in Fiscal Periods. The Borrower will not permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

SECTION 6.14 Amendments to Organizational Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend its organizational documents,
other than amendments that do not adversely affect in any material respect the
Administrative Agent’s lien and security interest under the Security Documents.

SECTION 6.15 Use of Proceeds. The Borrower will not use, and, to the knowledge
of the Borrower, the respective directors, officers, employees and agents of the
Borrower and its Subsidiaries shall not use, the proceeds of any Loan (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

72



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
required to be delivered in connection with this Agreement or any other Loan
Document or any such amendment, modification or waiver, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to the existence of
the Borrower), 5.10 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or any of its Subsidiaries becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than any Excluded Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Excluded Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary (other than any Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, or (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary (other than any Excluded Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

 

73



--------------------------------------------------------------------------------

(j) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $10,000,000 (not covered by insurance where the
carrier has not denied responsibility) shall be rendered against the Borrower or
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed or bonded;

(k) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) a Change in Control shall occur; or

(a) (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on any material Collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 6.02 or under the respective Security Documents), or, except for
expiration or termination in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Loan Party,
(ii) at any time after the execution and delivery thereof, the Guaranty
Agreement, for any reason other than the satisfaction in full of all Guaranteed
Obligations or the expiration or termination in accordance with its terms, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void, or any Loan Party shall contest the
validity, enforceability, perfection or priority of the Guaranty, any Loan
Document, or any Lien granted thereunder in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Loan Document to which it is a party, or (iii) this Agreement
or any Loan Document purporting to grant a Lien on a material portion of the
Collateral shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers, priority and privileges purported to be created thereby (except (x) as
such documents may be terminated or no longer in force and effect in accordance
with the terms thereof, other than those indemnities and provisions which by
their terms shall survive) or any Lien shall fail to be a first priority,
perfected Lien on a material portion of the Collateral (except as a result of
the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Security Document or (B) file Uniform Commercial Code continuation statements;
(provided that in the case of each of subclauses (A) and (B) the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request));

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder (including the Applicable Prepayment Premium, all PIK Interest and the
Deferred Upfront Fee), shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect

 

74



--------------------------------------------------------------------------------

to any Loan Party described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Authorization and Action.

(a) Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent and collateral agent under the Loan Documents and
each Lender authorizes the Administrative Agent to take such actions as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender hereby grants to the Administrative Agent any
required powers of attorney to execute and enforce any Security Document
governed by the laws of such jurisdiction on such Lender’s behalf. Without
limiting the foregoing, each Lender hereby authorizes the Administrative Agent
to execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

 

75



--------------------------------------------------------------------------------

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the bad faith,
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agent.

(e) [Reserved].

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.13, 2.14, 2.16, 2.18 and 9.03)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

76



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.

SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of (A) its own bad faith, gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article III or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, or (vi) the creation, perfection or
priority of Liens on the Collateral.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04, (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the

 

77



--------------------------------------------------------------------------------

advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of any Loan Party
in connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender sufficiently in advance of
the making of such Loan and (vi) shall be entitled to rely on, and shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03 Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

78



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 8.04 The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.

SECTION 8.05 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 5 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed, provided that no such
resignation shall be effective until the Required Lenders and the Borrower have
a reasonable opportunity to review and agree to any amendments to this Agreement
for operational changes as required by any successor Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed. Upon any such
resignation, the Required Lenders shall have the right, with the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing),
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of a Lender
(in each case, other than a Disqualified Lender or Defaulting Lender). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative

 

79



--------------------------------------------------------------------------------

Agent by a successor Administrative Agent, the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Security Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

SECTION 8.06 Acknowledgements of Lenders.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

 

80



--------------------------------------------------------------------------------

SECTION 8.07 Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.

(b) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02. The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

SECTION 8.08 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,

 

81



--------------------------------------------------------------------------------

partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.09 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of ERISA Section 406 and Code Section 4975 such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

82



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, and
(y) acknowledges, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto that none of the
Administrative Agent nor any of their respective Affiliates (A) is or will be a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto), or (B) is
undertaking to provide investment advice to such Lender in connection with the
transactions contemplated hereby.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, (i) if to the
Borrower or the Administrative Agent as set forth in Schedule 9.01; and (ii) if
to any other Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address, electronic
mail address, telephone number or facsimile number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

83



--------------------------------------------------------------------------------

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders or by the Loan Parties
and the Administrative Agent with the consent of the Required Lenders (except
that in the case of an amendment, consent or waiver to cure any manifest
ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, such amendment, consent or waiver shall be effective if it is in
writing and signed by the Administrative Agent and the Borrower and is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof); provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of each
Lender directly adversely affected thereby;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than the waiver of the application of the default rate of
interest pursuant to Section 2.14(c) which shall only require the consent of the
Required Lenders), or reduce any fees payable hereunder, without the written
consent of each Lender directly adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly adversely affected thereby, it being understood that the waiver (or
amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(iv) change Section 2.19(b), (c) or (d) or Section 6.06 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

(vi) release all or substantially all of the Subsidiary Guarantors from their
Guaranteed Obligations or all or substantially all of the Collateral, in each
case without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent.

In addition, (A) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of Lenders holding
Loans or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower, and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time and (B) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(including, without limitation, amendments, supplements or waivers to any of the
Security Documents, Guaranty Agreement or related documents executed by any Loan
Party or any other Subsidiary in connection with this Agreement if such
amendment,

 

84



--------------------------------------------------------------------------------

supplement or waiver is delivered in order to cause such Security Documents,
guarantees or related documents to be consistent with this Agreement and the
other Loan Documents) so long as, in each case, the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) as contemplated by Section 2.24 with only
the consent of such parties as is provided for by such Sections.

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and the Lenders,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent and the Lenders (limited to Akin Gump Strauss Hauer &
Feld LLP (“Akin Gump”) and, to the extent necessary, one law firm acting as
special outside counsel in each relevant jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [reserved], and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent or any Lender, including
the fees, disbursements and other charges of any counsel for the Administrative
Agent or any Lender (limited to Akin Gump and, to the extent necessary, one law
firm acting as special outside counsel in each relevant jurisdiction and, solely
in the event of an actual or perceived conflict of interest, one additional
counsel (and, if necessary, one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)),
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with the Loans made, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring, forbearance or negotiations in respect thereof; provided that, in
the event any other Person becomes a successor Administrative Agent in
accordance with Section 8.05, this Section 9.03 shall also require the Borrower
to reimburse all reasonable and documented fees, disbursements and charges of
counsel to such successor Administrative Agent in connection with any of the
foregoing (it being understood that Akin Gump shall continue to serve as legal
counsel for the Lenders and nothing in this proviso shall limit the Borrower’s
obligations under this Section 9.03(a) to otherwise reimburse all reasonable and
documented fees, disbursements and other charges of Akin Gump, as counsel to the
Lenders, including after the appointment of such successor Administrative
Agent).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) from and
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits and
related costs, expenses and disbursements, including the fees, charges and
disbursements of any counsel (limited to a single outside counsel to such
Indemnitees, taken as a whole, one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and, solely in the event of an actual or perceived conflict of interest, one
additional counsel (and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), to each group of similarly situated affected Indemnitees taken
as a whole) for

 

85



--------------------------------------------------------------------------------

any Indemnitee, incurred by or asserted against any Indemnitee or to which any
Indemnitee may become subject, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from (x) the gross negligence, willful misconduct or
bad faith of such Indemnitee or any of its Related Parties as determined by a
court of competent jurisdiction by final and nonappealable judgment, (y) a
material breach by such Indemnitee or any of its Related Parties of its
obligations under this Agreement or any other Loan Document determined by a
court of competent jurisdiction by final and nonappealable judgment, or (z) a
dispute arising solely among Indemnitees (other than any dispute with an
Indemnitee in its capacity or in fulfilling its role as the Administrative Agent
or any other similar role under any Loan Document) not arising out of any act or
omission on the part of the Borrower or its Affiliates.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, neither the Borrower, the Administrative Agent, any Loan Party or any
Lender shall assert, and the Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Letter of Credit or
the use of the proceeds thereof; provided that nothing in this clause (d) shall
limit the obligations of the Borrower to indemnify an Indemnitee against
special, indirect, consequential or punitive damages to the extent required
under Section 9.03(b).

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) For the avoidance of doubt, any indemnification relating to Taxes, other
than Taxes resulting from any non-Tax claim, shall be covered by Section 2.18
and shall not be covered by this Section 9.03.

SECTION 9.04 Successors and Assigns; Participations.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

86



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees, other than a
natural person, a Disqualified Lender, any Loan Party or any of its Affiliates,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund,
or (y) if an Event of Default has occurred and is continuing, an assignment to
any Person (other than a natural Person or a Disqualified Lender); provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for any assignment to an assignee that is not a
Lender or an Affiliate of a Lender (provided that the Administrative Agent may,
in its sole discretion, elect to reduce or waive such processing and recordation
fee in the case of any assignment) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent; and

 

87



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent the applicable tax forms required by Section 2.18(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
solely as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and by
any Lender with respect to Loans and other Obligations which are held by such
Lender only, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the applicable tax forms required by Section 2.18(e), the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent, sell participations to one or more banks or
other entities (other than to a natural person, a Disqualified Lender or any
Loan Party or any of its Affiliates) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain

 

88



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16 and 2.18 (subject to the requirements and limitations
of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 2.18(e) (it being understood that the
documentation required under Section 2.18(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.19(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or other obligations under this
Agreement), except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Borrower and the Lenders expressly acknowledge that
the Administrative Agent (in its capacity as such or other agent hereunder)
shall not have any obligation to monitor whether participations are made to
Disqualified Lenders or natural persons and none of the Borrower or the Lenders
will bring any claim to such effect.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.16 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the Borrower’s prior written consent (such consent not
to be unreasonably withheld, it being understood that the Borrower may withhold
its consent if such participation could be reasonably expected to result in any
increase in the Borrower’s payment obligations under Section 2.16 or 2.18) or
(ii) such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation. No
Participant shall be entitled to the benefits of Section 2.18 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Disqualified Lender or any natural person) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

89



--------------------------------------------------------------------------------

(e) No Assignments to Certain Persons. Notwithstanding anything herein to the
contrary, no assignment made and no participations sold pursuant to this
Section 9.04 shall be made or sold, as applicable, to (i) any Loan Party or any
Loan Party’s Affiliates or Subsidiaries, (ii) a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or (iii) a Disqualified Lender.

(f) Disqualified Lenders.

(i) If any assignment or participation under this Section 9.04 is made to any
Disqualified Lender without the Borrower’s prior written consent (any such
person, a “Disqualified Person”), then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Loan held by such Disqualified Person, purchase such Loan
and/or (C) require such Disqualified Person to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interests, rights and obligations under this Agreement; provided that
(I) in the case of clause (B), the applicable Disqualified Person has received
payment of an amount equal to the lesser of (1) par and (2) the amount that such
Disqualified Person paid for the applicable Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Borrower, (II) [reserved], (III) in the case of clause (C), the relevant
assignment shall otherwise comply with this Section 9.04 (except that no
registration and processing fee required under this Section 9.04 shall be
required with any assignment pursuant to this paragraph) and (IV) in no event
shall such Disqualified Person be entitled to receive amounts to which it would
otherwise be entitled under Section 2.14(c). Further, whether or not the
Borrower has taken any action described in the preceding sentence, no
Disqualified Person identified by the Borrower to the Administrative Agent
(A) shall be permitted to (x) receive information (including financial
statements) provided by any Loan Party, the Administrative Agent or any Lender
and/or (y) attend and/or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent, (B) (x) for purposes of
determining whether the Required Lenders or the majority Lenders under any
Class have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, shall have a
right to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action; it being understood that all Loans held by any Disqualified Person shall
be deemed to be not outstanding for all purposes of calculating whether the
Required Lenders, majority Lenders under any Class or all Lenders have taken any
action, and (y) shall be deemed to vote in the same proportion as Lenders that
are not Disqualified Persons in any proceeding under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect commenced by or against the Borrower or any other Loan Party and
(C) shall not be entitled to receive the benefits of Section 9.03. For the sake
of clarity, the provisions in this Section 9.04(f) shall not apply to any Person
that is an assignee of any Disqualified Person, if such assignee is not a
Disqualified Person.

(ii) Notwithstanding anything to the contrary herein, each of the Borrower, each
Lender and each Issuing Lender acknowledges and agrees that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender or Disqualified Person and
the Administrative Agent shall have no liability with respect to any assignment
or participation made to any Disqualified Lender or Disqualified Person
(regardless of whether the consent of the Administrative Agent is required
thereto), and none of the Borrower, any Lender, any Issuing Lender or their
respective Affiliates will bring any claim to such effect.

 

90



--------------------------------------------------------------------------------

(iii) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Effective Date or as of the effective date of the applicable
Assignment and Assumption that (A) it is not a Disqualified Lender, it being
acknowledged by the Loan Parties, the Lenders and the other Guaranteed Parties
that the Administrative Agent will be entitled to rely on such representations
and warranties set forth in this clause (A) without any diligence in respect to
the accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (B) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.18 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, with the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time

 

91



--------------------------------------------------------------------------------

held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set off. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Notwithstanding the foregoing, no amounts received
from any Loan Party shall be applied to any Excluded Hedging Obligations of such
Loan Party.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document will prevent the
Administrative Agent or any Lender from bringing any action to enforce any award
or judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established.

(c) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (c) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS

 

92



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) solely in connection with the Loan
Documents and the transactions contemplated thereby, to its Affiliates and its
and its Affiliates’ directors, officers, employees and agents, including
accountants, independent auditors, legal counsel and other experts and advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) pursuant to the order of any court or
administrative agency or in any legal, administrative or judicial proceeding
where, in the reasonable judgment of the Administrative Agent or the applicable
Lender disclosure is required by law or regulations (in which case, to the
extent practicable and not prohibited by applicable law and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising examinations or regulatory authority,
such Person shall notify you promptly thereof prior to such disclosure),
(c) upon the request or demand of any governmental or other regulatory authority
having jurisdiction over the Administrative Agent or Lender or any of their
respective Affiliates (in which case, to the extent practicable and not
prohibited by applicable law and other than with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examinations or regulatory authority, such Person shall notify you
promptly thereof prior to such disclosure), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Subsidiaries and their respective obligations, in each case of this clause
(f) other than a Disqualified Lender, provided that notwithstanding anything
herein to the contrary, the disclosure of the Disqualified Lenders List to any
assignee, Participant, prospective assignee, prospective Participant, or actual
or prospective counterparty (or its advisors), regardless of whether such Person
is a Disqualified Lender, shall be permitted, (g) with the consent of the
Borrower (not to be unreasonably withheld or delayed), to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Loan Party or (z) was already in the possession of the
Administrative Agent or any Lender or any of their respective Affiliates or is
independently developed by any such Person, (i) for purposes of establishing a
“due diligence” defense, and (j) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein. For the purposes of this
Section, “Information” means all information received from any Loan Party
relating to the Borrower and its Subsidiaries and their business, other than any
such information that is available to the Administrative Agent or any Lender on
a

 

93



--------------------------------------------------------------------------------

nonconfidential basis prior to disclosure by a Loan Party and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that in the case of information received from any Loan Party
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding any
other provision of this Agreement or any other Loan Document, the provisions of
this paragraph shall survive with respect to the Administrative Agent and each
Lender until the earlier to occur of (i) the second anniversary of such Person
ceasing to be a party to this Agreement or (ii) the Latest Maturity Date.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE APPROVED ELECTRONIC
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE INFORMATION OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE INFORMATION OR THE PLATFORM. In no event shall the
Administrative Agent or any of its respective Related Parties or the Loan
Parties or their Subsidiaries have any liability to (as applicable) the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Information or notices through the Approved Electronic Platform, any other
electronic messaging service or through the Internet, Intralinks or other
similar electronic information transmission system, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and non-appealable judgment of a court to
have resulted from the bad faith, gross negligence or willful misconduct of the
Administrative

 

94



--------------------------------------------------------------------------------

Agent or the Borrower, as applicable; provided, however, that in no event shall
the Administrative Agent or any of its Related Parties or the Borrower have any
liability to (as applicable) the Loan Parties or their Subsidiaries, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) in connection with the
foregoing.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA PATRIOT Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Act.

SECTION 9.14 Collateral Matters; Release of Guarantees and Liens.

(a) Collateral Matters. Each Lender authorizes and directs the Administrative
Agent to enter into the Security Documents contemplated by this Agreement on
behalf of and for the benefit of the Lenders and the other Secured Parties named
therein and agrees to be bound by the terms of each Security Document. Each
Lender hereby agrees, and each holder of any note executed and delivered
pursuant to Section 2.11(e) and each other Secured Party by the acceptance
thereof will be deemed to agree that, except as otherwise set forth herein, any
action taken by the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Notwithstanding anything to the contrary contained in any of the Loan
Documents, the Administrative Agent and each Secured Party hereby agree that no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty or take any other action under any Loan
Document, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms hereof and thereof. No Specified Hedging Agreement will create (or be
deemed to create) in favor of any counterparty that is a party to such Specified
Hedging Agreement any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party except as expressly provided
in this Agreement or any Security Document. By accepting the benefits of the
Collateral, each counterparty pursuant to a Specified Hedging Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent as its
agent and agreed to be bound by the Loan Documents as a Secured Party.

(b) Release of Guarantees and Liens. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 9.02) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guaranteed Obligations in favor of the Administrative Agent in
order to comply with any permitted restriction in connection with a Lien
permitted under Section 6.02 (i) to the extent necessary to permit consummation
of any transaction not prohibited by any Loan Document or that has been
consented to in accordance with Section 9.02 or (ii) under the circumstances in
clause (c) below. The Lenders hereby confirm the Administrative Agent’s
authority to release its Lien on particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section and the terms of the Guaranty Agreement. In each case
as specified in this Section, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to release such Subsidiary Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section and subject to receipt by the Administrative Agent of a
certification of the Borrower as to such release being permitted pursuant to the
terms of this Agreement or any other Loan Document (and the

 

95



--------------------------------------------------------------------------------

Administrative Agent may rely conclusively on such certification without further
inquiry); provided that (x) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose it to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (y) such
release shall not in any manner discharge, affect or impair the Guaranteed
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
Guarantor in respect of) all interests retained by the Borrower or any
Subsidiary Guarantor, including (without limitation) the proceeds of the sale,
all of which shall continue to constitute part of the Collateral. Any execution
and delivery by the Administrative Agent of documents in connection with any
such release shall be without recourse to or warranty by either the
Administrative Agent. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section.

(c) Release of Guaranty and Collateral. At such time as the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees and other amounts payable hereunder shall have been paid in full in
cash (other than obligations under or in respect of Specified Hedging
Agreements, Cash Management Obligations or contingent indemnification
obligations as to which no claim has been asserted), the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents, the Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Loan Party
under the Security Documents and the Guaranty shall terminate, all without
delivery of any instrument or performance of any act by any Person.

(d) Failure to Fund. The obligations of the Borrower hereunder including with
respect to payment of any fees (including the Deferred Upfront Fee) and expenses
shall terminate automatically and without any further action solely to the
extent that the condition set forth in Section 4.02(a) is satisfied and the
Lenders have not funded the Initial Term Loans by the 15th day after the
Effective Date (a “Failure to Fund”). If a Failure to Fund occurs, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents, the Guaranty and all obligations of the
Administrative Agent and each Loan Party under the Security Documents and the
Guaranty shall terminate, all without delivery of any instrument or performance
of any act by any Person. Further, the Administrative Agent will, at the
Lenders’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents, or to release such Subsidiary Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section and subject to receipt by the Administrative
Agent of a certification of the Borrower as to such release being permitted
pursuant to the terms of this Agreement or any other Loan Document (and the
Administrative Agent may rely conclusively on such certification without further
inquiry). For the avoidance of doubt and notwithstanding anything in this clause
(d) to the contrary, upon the Effective Date, each Lender party hereto has an
obligation (a) to use commercially reasonable efforts to fund the Initial Term
Loan within 3 Business Days after the Effective Date and (b) to fund the Initial
Term Loan within 15 days after the Effective Date.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the

 

96



--------------------------------------------------------------------------------

terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the any Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
no Lender has any obligation to any Loan Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (e) the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Loan
Party agrees that it will not assert any claim against any Lender based on an
alleged breach of fiduciary duty by such Lender in connection with this
Agreement and the Transactions contemplated hereby.

SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

EVENTBRITE, INC. By:  

/s/ Charles Baker

  Name: Charles Baker   Title: Chief Financial Officer

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

FP CREDIT PARTNERS, L.P.,

as Administrative Agent

 

    By: FP Credit Partners GP, L.P.

    Its: General Partner

 

      By: FP Credit Partners GP Management, LLC       Its: General Partner
      By:  

/s/ Scott Eisenberg

      Name: Scott Eisenberg       Title: Managing Director

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

FP EB AGGREGATOR, L.P., as a Lender     By Its General Partner     FP Credit
Partners GP Management, LLC       By Its General Partner       Francisco
Partners GP V Management, LLC       By:  

/s/ Steve Eisner

      Name: Steve Eisner       Title: General Counsel

[Signature Page to Eventbrite Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVENTBRITE, INC. (the “Borrower”), the Lenders party thereto
and FP CREDIT PARTNERS, L.P., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. For agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as of the Effective Date identified on Schedule 1 hereto (the
“Effective Date”), (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified on Schedule 1 hereto of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified on Schedule 1 hereto (each, individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”) (including any guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

2. The Assignor represents and warrants that (a) it is the legal and beneficial
owner of the Assigned Interest, (b) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (c) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby.

3. The Assignor makes no representation or warranty and assumes no
responsibility with respect to (a) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
except its representations and warranties set forth herein, (b) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto or any collateral thereunder, (c) the financial
condition of the Borrower, any of its Affiliates or any other obligor or (d) the
performance or observance by the Borrower, any of its Affiliates or any other
obligor of any of their respective obligations under the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
hereto or thereto.



--------------------------------------------------------------------------------

4. The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption, to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
and (iii) if it is a Foreign Lender, attached to this Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01(a) or (b) of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest and,
on the basis of which, it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender; (c) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and the Loan Documents and will perform in accordance with
its terms all the obligations which by the terms of the Credit Agreement or any
Loan Document are required to be performed by it as a Lender including, if it is
not a Foreign Lender, its obligation pursuant to Section 2.18(e) of the Credit
Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
shall have the rights and obligations of a Lender thereunder and under the other
Loan Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Subsidiary Guarantors and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

8. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by email or telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.

9. THIS ASSIGNMENT AND ASSUMPTION SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

[Name of Assignee]     [Name of Assignor] By:  

                          

    By:  

                     

  Name:       Name:   Title:       Title: Accepted for Recordation in the
Register:     Required Consents (if any):

FP CREDIT PARTNERS, L.P., as

Administrative Agent

    [EVENTBRITE, INC. By:  

 

    By:  

 

  Name:       Name:   Title:       Title:]1      

[[_____], as

Administrative Agent

      By:  

_

        Name:         Title:]2

 

 

1 

Include if Borrower consent is required under the Credit Agreement.

2 

Include if Administrative Agent consent is required under the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Credit Agreement, dated as of May 9, 2020,

among EVENTBRITE, INC. (the “Borrower”),

the Lenders party thereto

and FP CREDIT PARTNERS, L.P., as Administrative Agent

Name of Assignor: _______________________

Name of Assignee: _______________________

Effective Date of Assignment: _________________ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

Assigned Interest:

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans4      $        $          %      $        $          %      $  
     $          %  

 

 

 

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Term Commitment,” “Delayed Draw Term Commitment,” “Initial Term Loan,”
“Delayed Draw Term Loan”).

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

FP Credit Partners, L.P.,

as Administrative Agent

One Letterman Drive

Building C – Suite 410

San Francisco, CA 94129

Attention: Tom Ludwig

Email: *****

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 9, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EVENTBRITE, INC., a Delaware corporation (the “Borrower”), the lenders
from time to time party thereto and FP CREDIT PARTNERS, L.P., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower hereby gives
notice, pursuant to Section 2.02 of the Credit Agreement, that it requests that
[the Initial Term Lenders make the Initial Term Loans on the Initial Funding
Date] [the Delayed Draw Term Lenders make the Delayed Draw Term Loans on the
Delayed Draw Term Funding Date], and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (A)

Amount of Borrowing: ___________________________________

 

  (B)

Date of Borrowing (which is a Business Day): ________________

 

  (C)

Location and number of the account to which proceeds of the requested Borrowing
are to be disbursed: [Name of Bank] (Account No.:__________________________)

The Borrower hereby certifies that the conditions specified in [paragraphs
(a) and (b) of Section 4.02] [Section 4.03]1 of the Credit Agreement have been
satisfied.

 

 

Very truly yours, EVENTBRITE, INC. by  

                 

  Name:   Title:

 

  

 

1

Applicable only to Delayed Draw Term Loans.

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TERM LOAN NOTE

[●], 20[        ]

FOR VALUE RECEIVED, the undersigned, EVENTBRITE, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of                  (the “Term
Lender”) the aggregate unpaid principal amount of all Term Loans made by the
Term Lender to the Borrower pursuant to the Credit Agreement dated as of May 9,
2020 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, various financial institutions and FP Credit
Partners, L.P., as Administrative Agent, on the dates and in the amounts
provided in the Credit Agreement. The Borrower further promises to pay interest
on the unpaid principal amount of the Term Loans evidenced hereby from time to
time at the rates, on the dates, and otherwise as provided in the Credit
Agreement.

The Term Lender is authorized to endorse the amount and the date on which the
Term Loan is made and each payment of principal with respect thereto on the
schedule annexed hereto and made a part hereof or on continuations thereof which
shall be attached hereto and made a part hereof; provided that any failure to
endorse such information on such schedule or continuation thereof shall not in
any manner affect any obligation of the Borrower under the Credit Agreement or
this Term Loan Note.

This Term Loan Note is one of the promissory notes delivered by the Borrower
pursuant to Section 2.11(e) of the Credit Agreement and referred to in, and is
entitled to the benefits of, the Credit Agreement, which contains, among other
things, provisions for acceleration of the maturity hereof upon the happening of
certain stated events.

Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Term Loan Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Term Loan Note to be duly
executed and delivered as of the day and year first above written.

 

EVENTBRITE, INC. By:  

                     

Name Printed:  

                     

Title:  

                     



--------------------------------------------------------------------------------

Schedule Attached to Term Loan Note dated _______, ____ of EVENTBRITE, INC.
payable to the order of _________________________.

 

Date

  

Amount of

Term Loan

  

Amount

Repaid

  

Notation

Made By

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY JOINDER AGREEMENT

SUBSIDIARY JOINDER AGREEMENT

SUBSIDIARY JOINDER AGREEMENT dated as of [________], 20[__] (this “Subsidiary
Joinder Agreement”) by [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR], a
[___________] [corporation][limited liability company][partnership] (the
“Additional Subsidiary Guarantor”), in favor of FP Credit Partners, L.P., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, pursuant to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVENTBRITE, INC., a Delaware corporation (the “Borrower”),
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make extensions of credit to the Borrower on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, pursuant to the Security Agreement, dated as of May 9, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by the Securing Parties (such term used herein as defined
in the Security Agreement) party thereto in favor of the Administrative Agent,
the Securing Parties have granted in favor of the Administrative Agent a
security interest in and Lien upon the Collateral (such term used herein as
defined in the Security Agreement) as collateral security for payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations (as defined in the Security Agreement);

WHEREAS, pursuant to the Guaranty, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
by the Subsidiary Guarantors (such term used herein as defined in the Guaranty)
party thereto in favor of the Administrative Agent, the Subsidiary Guarantors
have agreed to guaranty the Guaranteed Obligations (as defined in the Guaranty);

WHEREAS, the Additional Subsidiary Guarantor will obtain benefits from the
incurrence of Loans by the Borrower under the Credit Agreement and, accordingly,
desires to execute this Subsidiary Joinder Agreement for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, in
order to induce the Lenders to make Loans to the Borrower;

WHEREAS, pursuant to Section 5.11(a) of the Credit Agreement and Section 7.12 of
the Security Agreement the Borrower shall cause the Additional Subsidiary
Guarantor to become a “Subsidiary Guarantor” under the Guaranty and a “Securing
Party” under the Security Agreement.

NOW, THEREFORE, for valuable consideration (receipt whereof is hereby
acknowledged), the parties hereto agree as follows:

1. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

2. The Additional Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Subsidiary Joinder Agreement, the Additional
Subsidiary Guarantor is (a) hereby deemed to be a party to the Security
Agreement and the Guaranty, (b) a “Subsidiary Guarantor” for all purposes of the
Credit Agreement and the Guaranty and shall have all of the rights and
obligations of a Subsidiary Guarantor thereunder as if it had executed the
Guaranty and (c) a “Securing Party” for all purposes of the Security Agreement
and shall have all of the rights and obligations of a Securing Party thereunder
as if it had executed the Security Agreement. The Additional Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions applicable to the Subsidiary Guarantors
contained in the Credit Agreement and the Guaranty and the Securing Parties
contained in the Security Agreement.

3. Without limiting the generality of the foregoing terms of this Subsidiary
Joinder Agreement, the Additional Subsidiary Guarantor hereby (a) jointly and
severally, together with the other Subsidiary Guarantors, guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of each Guaranteed Party, the prompt payment in full in cash when due
(whether at stated maturity, by acceleration or otherwise) of the Borrower
Obligations, strictly in accordance with the terms of the Guaranty and
(b) pledges and grants to the Administrative Agent for the benefit of the
Secured Parties (as defined in the Security Agreement), a security interest in
all of its right, title and interest in, to and under the Collateral pursuant to
Section 3 of the Security Agreement.

4. In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Security Agreement
(as supplemented by the attached supplemental annexes), in each case with
respect to itself and its Subsidiaries and with respect to this Subsidiary
Joinder Agreement and the other Loan Documents to which it is a party or by
which it is bound, as if each reference in such representations and warranties
to the Loan Documents included reference to this Subsidiary Joinder Agreement
and such Loan Documents.

5. The Additional Subsidiary Guarantor has attached hereto Schedule 1 that
supplements Annexes 1, 2, 3, and 4 to the Security Agreement and certifies, as
of the date hereof, that the supplemental information set forth therein has been
prepared by the Additional Subsidiary Guarantor in substantially the form of the
equivalent Annexes to the Security Agreement and is complete and correct in all
material respects.

6. The Additional Subsidiary Guarantor hereby instructs its counsel to deliver
the opinion referred to in Section 5.11(a)(iii) of the Credit Agreement to the
Administrative Agent to the extent such opinion is reasonably requested by the
Administrative Agent.

7. The address of the Additional Subsidiary Guarantor for purposes of all
notices, other communications and service of process under the Loan Documents is
the address set forth on the signature page hereto or such other address as the
Additional Subsidiary Guarantor may from time to time notify the Administrative
Agent in writing from time to time.

8. Except as expressly supplemented hereby, the Credit Agreement, the Guaranty
and the Security Agreement shall remain in full force and effect.

9. This Subsidiary Joinder Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Subsidiary Joinder Agreement by email or telecopy shall be effective as delivery
of a manually executed counterpart of this Subsidiary Joinder Agreement.

10. This Subsidiary Joinder Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

[Signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Subsidiary Joinder Agreement to be duly executed by its authorized officer, and
the Administrative Agent, for the benefit of the Lenders, has caused the same to
be accepted by its authorized officer, as of the day and year first above
written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

By

 

                          

Name:

Title:

[Address for Notices:

[                             ]]

 

Acknowledged and accepted:

FP CREDIT PARTNERS, L.P.,

as Administrative Agent

By  

                     

Name: Title:

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 1

to Subsidiary Joinder Agreement

Supplements to Annexes to Security Agreement

Annex 1

[To be completed; if no supplemental information, enter “None”]

Annex 2

[To be completed; if no supplemental information, enter “None”]

Annex 3

[To be completed; if no supplemental information, enter “None”]

Annex 4

[To be completed; if no supplemental information, enter “None”]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among EVENTBRITE, INC., a Delaware corporation, the Lenders parties
thereto and FP CREDIT PARTNERS, L.P., as Administrative Agent.

Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Documents are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: _______, ___, 20[__]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among EVENTBRITE, INC., a Delaware corporation, the Lenders parties
thereto and FP CREDIT PARTNERS, L.P., as Administrative Agent.

Pursuant to the provisions of Section 2.18(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Documents are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: _______, ___, 20[__]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among EVENTBRITE, INC., a Delaware corporation, the Lenders parties
thereto and FP CREDIT PARTNERS, L.P., as Administrative Agent.

Pursuant to the provisions of Section 2.18(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Documents are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or Form W-8BEN-E (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or Form W-8BEN-E from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: _______, ___, 20[__]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of May 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among EVENTBRITE, INC., a Delaware corporation, the Subsidiary
Guarantors party thereto, the Lenders parties thereto and FP CREDIT PARTNERS,
L.P., as Administrative Agent.

Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Documents are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exemption: (i) an Internal Revenue Service Form W-8BEN or
Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or Form W-8BEN-E from each of such direct
or indirect partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             ,         , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SOLVENCY CERTIFICATE

OF

EVENTBRITE, INC.

1. I am the Chief Financial Officer of EVENTBRITE, INC., a Delaware corporation
(the “Borrower”).

2. Reference is made to the Credit Agreement, dated as of May 9, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and FP CREDIT
PARTNERS, L.P., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

3. I have reviewed the terms of the Credit Agreement and the definitions,
schedules and provisions contained in the Credit Agreement relating thereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based upon my review and examination described in paragraph (3) above, I
certify, on behalf of the Borrower and not in my individual capacity, that as of
the date hereof (and after giving effect to the incurrence of the indebtedness
and obligations being incurred in connection with the Credit Agreement and to
the other transactions contemplated thereby on the date hereof) it is my opinion
that: (a) the amount of the “present fair saleable value” of the assets of the
Borrower and its Subsidiaries, on a consolidated basis, will, as of the date
hereof, exceed the amount of all known “liabilities of the Borrower and its
Subsidiaries, on a consolidated basis, contingent or otherwise”, as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of the assets of the Borrower and its Subsidiaries,
on a consolidated and going-concern basis, will, as of the date hereof, be
greater than the amount that will be required to pay the liabilities of the
Borrower and its Subsidiaries, on a consolidated basis, on their debts as such
debts become absolute and mature in the ordinary course of business, (c) the
Borrower and its Subsidiaries, on a consolidated basis, will not have, as of the
date hereof, an unreasonably small amount of capital with which to conduct their
business, and (d) the Borrower and its Subsidiaries, on a consolidated basis,
will be able to pay their debts as they mature in the ordinary course of
business.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed [his/her] name this
             day of May, 2020.

 

EVENTBRITE, INC. By  

 

Name: Title:

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY

THIS GUARANTY dated as of May [__], 2020 (this “Guaranty”) is executed in favor
of FP CREDIT PARTNERS, L.P., individually and as Administrative Agent (as
defined below), and the other Lender Parties (as defined below).

W I T N E S S E T H:

WHEREAS, Eventbrite, Inc., a Delaware corporation (the “Borrower”), various
financial institutions and FP CREDIT PARTNERS, L.P., as administrative agent (in
such capacity, the “Administrative Agent”), have entered into a Credit Agreement
dated as of May 9, 2020 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein have
the respective meanings ascribed thereto in the Credit Agreement); and

WHEREAS, each of the undersigned will benefit from the making of loans pursuant
to the Credit Agreement and is willing to guaranty the Guaranteed Obligations
(as defined below) as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned agrees as follows:

Section 1. Other Defined Terms. As used in this Guaranty, the following terms
have the meanings specified below:

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.

Section 2. Guaranty. Each Subsidiary of the Borrower party hereto (each a
“Subsidiary Guarantor”) and the Borrower (except with respect to direct
obligations of the Borrower) (collectively, the “Guarantors”), hereby jointly
and severally, unconditionally, and irrevocably, as primary obligor and not
merely as surety, guarantees the full and prompt payment when due, whether by
acceleration or otherwise, and at all times thereafter, of (a) the principal and
interest (whether such interest is allowed as

 

-2-



--------------------------------------------------------------------------------

a claim in a bankruptcy proceeding with respect to the Borrower or otherwise) of
each Loan made under the Credit Agreement to the Borrower, together with all
other obligations and liabilities (including indemnities, fees and interest
thereon) of the Borrower to the Administrative Agent or any Lender now existing
or hereafter incurred under, arising out of or in connection with the Credit
Agreement or any other Loan Documents, as the same may be amended, modified,
restated, extended or renewed from time to time, (b) all obligations of the
Borrower or any Subsidiary (other than such Subsidiary Guarantor) owing under
any Specified Hedging Agreement between the Borrower or such Subsidiary and any
Lender Party (as defined below) so long as such Lender Party participates in
such Specified Hedging Agreement and its subsequent assigns, if any, whether now
in existence or hereafter arising and (c) all reasonable and documented
out-of-pocket costs and expenses paid or incurred by the Administrative Agent or
any other Lender Party in enforcing this Guaranty against such undersigned (all
such obligations being herein collectively called the “Guaranteed Obligations”);
provided that (x) the liability of each of the undersigned hereunder shall be
limited to the maximum amount of the Guaranteed Obligations which such
undersigned may guaranty without violating any fraudulent conveyance or
fraudulent transfer law and (y) the Guaranteed Obligations of any Subsidiary
Guarantor shall not include Excluded Swap Obligations of such Subsidiary
Guarantor. As used herein, “Lender Party” means (a) the Administrative Agent and
each Lender, (b) each Person (other than the Borrower or any of its
Subsidiaries) which is a party to a Specified Hedging Agreement with the
Borrower or any Subsidiary if (i) such Specified Hedging Agreement is in effect
on the Effective Date and (ii) such Person is, on the Effective Date, a Lender
or an Affiliate of a Lender and (c) each Person (other than the Borrower or any
of its Subsidiaries) which is a party to a Hedging Agreement with the Borrower
or any Subsidiary if (i) such Specified Hedging Agreement is entered into after
the Effective Date and (ii) such Person is, or at the time of entry into such
Specified Hedging Agreement was, a Lender or an Affiliate of a Lender.

Section 3. Payment Prior to Maturity of Guaranteed Obligations. The Borrower and
each Subsidiary Guarantor agrees that, in the event of the occurrence of any
Event of Default under clause (h) or (i) of Article VII of the Credit Agreement,
and if such event shall occur at a time when any of the Guaranteed Obligations
may not then be due and payable, such undersigned will pay to the Administrative
Agent for the account of the Lender Parties forthwith the full amount which
would be payable hereunder by such undersigned if all Guaranteed Obligations
were then due and payable.

Section 4. Setoff. To secure all Guaranteed Obligations of each of the
undersigned hereunder, each of the undersigned agrees that at any time an Event
of Default exists, the Administrative Agent and each other Lender Party shall
have all rights of set-off and bankers’ lien provided by applicable law and may
apply toward the payment of the Guaranteed Obligations, whether or not then due,
any and all balances, credits, deposits (excluding deposits held in a trustee,
fiduciary, agency or similar capacity or otherwise for the benefit of a third
party), accounts or moneys of or in the name of such undersigned now or
hereafter with the Administrative Agent or such other Lender Party; provided
that, to the extent prohibited by applicable law, no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Hedging
Obligations or Excluded Swap Obligations of such Guarantor. By accepting the
benefits hereof, each Lender Party shall promptly notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
Party; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 5. Continuing Guaranty. This Guaranty shall in all respects be a
continuing, irrevocable, absolute and unconditional guaranty of payment and
performance only and not of collection, and shall remain in full force and
effect (notwithstanding, without limitation, the dissolution of any of the
undersigned, that at any time or from time to time no Guaranteed Obligations are
outstanding or any other circumstance) until all Commitments have terminated and
all Guaranteed Obligations have been paid in full in cash.

 

-3-



--------------------------------------------------------------------------------

Section 6. Returned Payments. The Borrower and each Subsidiary Guarantor further
agrees that if at any time all or any part of any payment theretofore applied by
the Administrative Agent or any other Lender Party to any of the Guaranteed
Obligations is or must be rescinded or returned by the Administrative Agent or
such other Lender Party for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Borrower or any
of the undersigned), such Guaranteed Obligations shall, for the purposes of this
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence or reinstated, as the case may be,
notwithstanding such application by the Administrative Agent or such other
Lender Party, and this Guaranty shall continue to be effective or be reinstated,
as the case may be, as to such Guaranteed Obligations, all as though such
application by the Administrative Agent or such other Lender Party had not been
made.

Section 7. Certain Permitted Actions. The Administrative Agent or any other
Lender Party may, from time to time, at its sole discretion and without notice
to the Borrower or any Subsidiary Guarantor, take any or all of the following
actions without affecting the obligations of the undersigned hereunder: (a) join
additional Guarantors as parties to this Agreement in accordance with
Section 5.11 of the Credit Agreement, (b) extend or renew any of the Guaranteed
Obligations for one or more periods (whether or not longer than the original
period), alter or exchange any of the Guaranteed Obligations, or release or
compromise any obligation of any of the undersigned hereunder or any obligation
of any nature of any other obligor with respect to any of the Guaranteed
Obligations, and (c) resort to the undersigned (or any of them) for payment of
any of the Guaranteed Obligations when due, whether or not the Administrative
Agent or such other Lender Party shall have proceeded against any other of the
undersigned, the Borrower or any other obligor primarily or secondarily
obligated with respect to any of the Guaranteed Obligations.

Section 8. Delay of Subrogation. Notwithstanding any payment made by or for the
account of any Subsidiary Guarantor pursuant to this Guaranty, the Subsidiary
Guarantors right to subrogation shall be subordinated to the Liabilities owed to
the Administrative Agent or any other Lender Party until such time as this
Guaranty shall have been discontinued as to all of the undersigned and the
Administrative Agent and the Lender Parties shall have received payment of the
full amount of all Liabilities.

Section 9. Certain Waivers. Each Subsidiary Guarantor hereby expressly waives:
(a) notice of the acceptance by the Administrative Agent or any other Lender
Party of this Guaranty, (b) notice of the existence or creation or non-payment
of any of the Guaranteed Obligations, (c) presentment, demand, notice of
dishonor, protest, and, except as otherwise expressly provided in the Loan
Documents, all other notices whatsoever, (d) all diligence in collection or
protection of or realization upon any Guaranteed Obligations or any security for
or guaranty of any Guaranteed Obligations and (e) any right (except as shall be
required by applicable statute and cannot be waived) to require any Lender Party
to (i) proceed against the Borrower, any other Subsidiary Guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other Subsidiary Guarantor or any other party or (iii) pursue any other remedy
in any Lender Party’s power whatsoever. Each Subsidiary Guarantor waives any
defense based on or arising out of any defense of the Borrower, any other
Subsidiary Guarantor or any other party, other than payment in full in cash of
the Guaranteed Obligations, based on or arising out of the disability of the
Borrower, any other Subsidiary Guarantor or any other party, or the validity,
legality or

 

-4-



--------------------------------------------------------------------------------

unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. Each Subsidiary
Guarantor agrees that the Lender Parties may, at their election, foreclose on
any security held by the Administrative Agent or any other Lender Party by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Lender Parties may
have against the Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any of the undersigned hereunder except
to the extent the Guaranteed Obligations have been paid. Each Subsidiary
Guarantor waives any defense arising out of any such election by the Lender
Parties, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such undersigned
against the Borrower or any other party or any security.

Section 10. Additional Guaranteed Obligations. The creation or existence from
time to time of additional Guaranteed Obligations to the Administrative Agent or
any other Lender Party or any of them is hereby authorized, without notice to
any Subsidiary Guarantor, and shall in no way affect or impair the rights of the
Administrative Agent or any other Lender Party or the obligations of the
undersigned under this Guaranty.

Section 11. Assignment or Transfer of Guaranteed Obligations. The Administrative
Agent and any other Lender Party may from time to time, to the extent permitted
by the Credit Agreement, assign or transfer any or all of the Guaranteed
Obligations or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Guaranteed
Obligations shall be and remain Guaranteed Obligations for the purposes of this
Guaranty, and each and every immediate and successive assignee or transferee of
any of the Guaranteed Obligations or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Guaranteed
Obligations, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were a Lender Party.

Section 12. Indemnity, Subrogation, Contribution and Subordination.

(a) In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law (but subject to Section 12(c)), the
Borrower agrees that in the event a payment in respect of any Guaranteed
Obligation shall be made by any Guarantor (other than the Borrower) under this
Guaranty, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

(b) Each Guarantor other than the Borrower (each such Guarantor being called a
“Contributing Party”) agrees (subject to Section 12(c)) that, in the event a
payment shall be made by any other Guarantor other than the Borrower hereunder
in respect of any Guaranteed Obligation and such other Guarantor (the “Claiming
Party”) shall not have been fully indemnified by the Borrower as provided in
Section 12(a), such Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment (the “Indemnified Amount”) multiplied
by a fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 5.11(a) of the
Credit Agreement, the date of the Subsidiary Joinder Agreement executed and
delivered by such Contributing Party). Any

 

-5-



--------------------------------------------------------------------------------

Contributing Party making any payment to a Claiming Party pursuant to this
Section 12(b) shall (subject to Section 12(c)) be subrogated to the rights of
such Claiming Party under Section 12(a) to the extent of such payment.
Notwithstanding the foregoing, to the extent that any Claiming Party’s right to
indemnification hereunder arises from a payment made to satisfy Guaranteed
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.

(c) (i) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 12(a) and (b) and all other rights of
the Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any other Guarantor to make the payments required by Sections 12(a) and (b) (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(ii) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations.

Section 13. General. (a) No delay on the part of the Administrative Agent or any
other Lender Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Administrative Agent or
any other Lender Party of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any provision of this Guaranty be binding upon the
Administrative Agent or any other Lender Party except as expressly set forth in
a writing duly signed and delivered on behalf of the Administrative Agent (or,
if at any time there is no Administrative Agent, the Required Lenders or, if
required pursuant to Section 9.02(b) of the Credit Agreement, all Lenders). No
action of the Administrative Agent or any other Lender Party permitted hereunder
shall in any way affect or impair the rights of the Administrative Agent or any
other Lender Party or the obligations of the undersigned under this Guaranty.
For purposes of this Guaranty, Guaranteed Obligations shall include all
obligations of the Borrower to the Administrative Agent or any other Lender
Party arising under or in connection with any Loan Document and all Hedging
Obligations to any Lender Party, notwithstanding any right or power of the
Borrower or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the obligations of the undersigned hereunder.

(b) Pursuant to the Credit Agreement, (i) this Guaranty has been delivered to
the Administrative Agent and (ii) the Administrative Agent has been authorized
to enforce this Guaranty on behalf of itself and each of the Lender Parties. All
payments by the undersigned pursuant to this Guaranty shall be made to the
Administrative Agent for ratable application to the Guaranteed Obligations or,
if there is no Administrative Agent, to the Lender Parties for their ratable
benefit.

(c) This Guaranty shall be binding upon the Guarantors and the successors and
assigns of the Guarantors; and to the extent that the Borrower or any of the
undersigned is a partnership, corporation, limited liability company or other
entity, all references herein to the Company and to the undersigned,
respectively, shall be deemed to include any successor or successors, whether
immediate or remote, to such entity. The term “undersigned” as used herein shall
mean all parties executing this Guaranty and each of them, and all such parties
shall be jointly and severally obligated hereunder.

 

-6-



--------------------------------------------------------------------------------

(d) This Guaranty and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

(e) This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Guaranty. Delivery of an executed signature page of
this Guaranty by email or facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof. At any time after the date of this
Guaranty, one or more additional Persons may become parties hereto by executing
and delivering to the Administrative Agent a duly executed Subsidiary Joinder
Agreement (as defined in the Credit Agreement). Immediately upon such execution
and delivery (and without any further action), each such additional Person will
become a party to, and will be bound by all of the terms of, this Guaranty.

(f) Each Guarantor hereto, and (by accepting the benefits hereof) the
Administrative Agent on its own behalf or on behalf of any Lender Party, hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto, and (by
accepting the benefits hereof) the Administrative Agent on its own behalf or on
behalf of any Lender Party, hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such Federal (to
the extent permitted by law) or New York State court. Each Guarantor hereto, and
(by accepting the benefits hereof) the Administrative Agent on its own behalf or
on behalf of any Lender Party, agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(g) Each Subsidiary Guarantor hereby, and (by accepting the benefits hereof) the
Administrative Agent on its own behalf or on behalf of any Lender Party,
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty or any other Loan Document in any court referred to in the
preceding paragraph (f). Each of the undersigned, and (by accepting the benefits
hereof) the Administrative Agent on its own behalf or on behalf of any Lender
Party, hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

-7-



--------------------------------------------------------------------------------

(h) Each Subsidiary Guarantor, and (by accepting the benefits hereof) the
Administrative Agent on its own behalf or on behalf of any Lender Party,
irrevocably consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in this Guaranty or any other Loan
Document will affect the right of any Guarantor, the Administrative Agent or any
Lender Party to serve process in any other manner permitted by law.

(i) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH SUBSIDIARY
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(j) By its acceptance hereof, the Administrative Agent agrees that it will,
promptly upon request by the Borrower (which request shall be accompanied by any
documentation the Administrative Agent may reasonably request to confirm that
any applicable conditions to the Administrative Agent’s acting upon such request
have been satisfied (on which documentation the Administrative Agent may
conclusively rely absent written notice to the contrary)), release any of the
undersigned from its obligations hereunder to the extent such release is
required and/or complies with Section 9.14 of the Credit Agreement and no
Default or Event of Default exists or would result therefrom; provided that
after giving effect to such release, the Company shall be in compliance with the
Credit Agreement, including Section 5.11(a) of the Credit Agreement. In addition
to the foregoing, any Subsidiary Guarantor that ceases to be a Subsidiary as a
result of a transaction permitted by the Credit Agreement shall be automatically
released from this Guaranty upon the consummation of such transaction.

Section 14. Keepwell. Each Qualified Keepwell Provider (as defined below) hereby
jointly and severally absolutely, unconditionally, and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this guarantee in respect
of any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 14 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 14, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 14 shall remain in full force and effect until the expiration or
termination of the Commitments and until all obligations of the Borrower under
the Loan Documents (other than any contingent indemnification or similar
obligations not yet due and payable) are paid in full in cash. Each Qualified
Keepwell Provider intends that this Section 14 constitute, and this Section 14
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. For purposes hereof, “Qualified Keepwell Provider”
means, in respect of any Swap Obligation, each Loan Party that, at the time the
relevant guarantee (or grant of the relevant security interest, as applicable)
becomes effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity

 

-8-



--------------------------------------------------------------------------------

Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Remainder of page left intentionally blank; signature pages follow]

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

 

EVENTBRITE, INC.

By:  

 

Name:  

 

Title:  

 

EVENTBRITE INTERNATIONAL, INC.

By:  

 

Name:  

 

Title:  

 

EVENTIOZ HOLDINGS, INC.

By:  

 

Name:  

 

Title:  

 

EVENTIOZ, INC.

By:  

 

Name:  

 

Title:  

 

TICKETFLY, LLC

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: FP CREDIT PARTNERS, L.P., as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

-11-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Commitments

 

Lender

   Initial Term
Commitment      Delayed Draw Term
Commitment      Total  

FP EB Aggregator, L.P.

   $ 125,000,000      $ 100,000,000      $ 225,000,000  

Total:

   $ 125,000,000      $ 100,000,000      $ 225,000,000  



--------------------------------------------------------------------------------

Schedule 5.12

Post-Closing Obligations

1. No later than thirty (30) days after the Effective Date (or, such longer
period as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall deliver evidence reasonably satisfactory to the Administrative
Agent that all insurance certificates and endorsements required to be maintained
pursuant to the Loan Documents have been obtained and are in effect and that the
Administrative Agent has been named as loss payee or as additional insured, as
applicable, under each insurance policy with respect to such insurance.

2. No later than ninety (90) days after the Effective Date (or, such longer
period as agreed to by the Administrative Agent in its reasonable discretion),
the Borrower shall deliver original stock certificates for any certificated
Pledged Equity and Pledged Debt (each as defined in the Security Agreement),
accompanied by duly executed instruments of transfer or assignment (including,
without limitation, irrevocable stock powers) in blank, in form and substance
reasonably satisfactory to Administrative Agent.

3. No later than ninety (90) days after the Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion) the Loan
Parties shall make each of their respective Deposit Accounts, Securities
Accounts and Commodities Accounts, other than any Excluded Account, subject to
an account control agreement that is in form and substance satisfactory to the
Administrative Agent, which control agreement shall establish the Administrative
Agent’s “control” (within the meaning of Section 8-106 or 9-104 of the UCC, as
applicable) thereof.